Exhibit 10.1



COMMON STOCK PURCHASE AGREEMENT
DATED AS OF AUGUST 7, 2015
BY AND BETWEEN
GLOBALSTAR, INC.
AND
TERRAPIN OPPORTUNITY, L.P.




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I PURCHASE AND SALE OF COMMON
STOCK...................................................
1
Section 1.1
Purchase and Sale of
Stock...........................................................................
1
Section 1.2
Effective Date; Settlement
Dates..................................................................
1
Section 1.3
Reservation of Common
Stock.....................................................................
2
Section 1.4
Current Report; Prospectus
Supplement.......................................................
2
 
 
 
Article II FIXED REQUEST TERMS; OPTIONAL
AMOUNT.............................................
3
Section 2.1
Fixed Request
Notice...................................................................................
3
Section 2.2
Fixed
Requests..............................................................................................
3
Section 2.3
Share
Calculation..........................................................................................
4
Section 2.4
Limitation of Fixed
Requests........................................................................
5
Section 2.5
Reduction of
Commitment............................................................................
5
Section 2.6
Below Threshold
Price..................................................................................
5
Section 2.7
Settlement......................................................................................................
6
Section 2.8
Reduction of Pricing
Period..........................................................................
6
Section 2.9
Optional
Amount...........................................................................................
7
Section 2.10
Calculation of Optional Amount
Shares........................................................
7
Section 2.11
Exercise of Optional
Amount........................................................................
8
Section 2.12
Exchange
Cap................................................................................................
8
Section 2.13
Trading Market
Regulation...........................................................................
9
Section 2.14
Blackout
Periods...........................................................................................
9
 
 
 
Article III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR......................
10
Section 3.1
Organization and Standing of the
Investor....................................................
10
Section 3.2
Authorization and
Power...............................................................................
10
Section 3.3
No
Conflicts..................................................................................................
11
Section 3.4
Information....................................................................................................
11
 
 
 
Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY......................
11
Section 4.1
Organization, Good Standing and
Power......................................................
12
Section 4.2
Authorization,
Enforcement..........................................................................
12
Section 4.3
Capitalization.................................................................................................
12
Section 4.4
Issuance of
Shares.........................................................................................
13
Section 4.5
No
Conflicts..................................................................................................
13
Section 4.6
Commission Documents, Financial
Statements............................................
13
Section 4.7
Subsidiaries....................................................................................................
15
Section 4.8
No Material Adverse
Effect...........................................................................
15
Section 4.9
No Undisclosed
Liabilities............................................................................
15
Section 4.10
No Undisclosed Events or
Circumstances.....................................................
15
Section 4.11
Indebtedness................................................................................................
15
Section 4.12
Title To
Assets...............................................................................................
16
Section 4.13
Actions
Pending.............................................................................................
16
Section 4.14
Compliance With
Law...................................................................................
17
Section 4.15
Certain
Fees...................................................................................................
17
Section 4.16
Operation of
Business....................................................................................
17
Section 4.17
Environmental
Compliance...........................................................................
18
Section 4.18
Material
Agreements.....................................................................................
19
Section 4.19
Transactions With
Affiliates..........................................................................
19
Section 4.20
Securities Act; FINRA
Rules.........................................................................
19
Section 4.21
Employees....................................................................................................
22


i

--------------------------------------------------------------------------------




Section 4.22
Use of
Proceeds.............................................................................................
22
Section 4.23
Investment Company Act
Status...................................................................
22
Section 4.24
ERISA............................................................................................................
22
Section 4.25
Taxes..............................................................................................................
23
Section 4.26
Insurance.....................................................................................................
23
Section 4.27
U.S. Real Property Holding
Corporation......................................................
23
Section 4.28
Listing and Maintenance
Requirements........................................................
23
Section 4.29
Foreign Corrupt Practices
Act.......................................................................
23
Section 4.30
Money Laundering
Laws...............................................................................
24
Section 4.31
OFAC.............................................................................................................
24
Section 4.32
Manipulation of
Price....................................................................................
24
Section 4.33
Acknowledgement Regarding Investor’s Acquisition of Shares...................
24
 
 
 
Article V
COVENANTS...........................................................................................................
25
Section 5.1
Securities
Compliance...................................................................................
25
Section 5.2
Registration and
Listing................................................................................
25
Section 5.3
Compliance with
Laws..................................................................................
26
Section 5.4
Due
Diligence................................................................................................
26
Section 5.5
Limitations on Holdings and
Issuances.........................................................
27
Section 5.6
Other Agreements and Other
Financings......................................................
27
Section 5.7
Stop
Orders....................................................................................................
30
Section 5.8
Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses.....................................................................................
30
Section 5.9
Prospectus
Delivery.......................................................................................
31
Section 5.10
Selling
Restrictions........................................................................................
32
Section 5.11
Effective Registration
Statement...................................................................
33
Section 5.12
Non-Public
Information.................................................................................
33
Section 5.13
Broker/Dealer................................................................................................
34
Section 5.14
Earnings
Statement........................................................................................
34
Section 5.15
Disclosure
Schedule......................................................................................
34
 
 
 
Article VI OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE
SHARES..........................................................................
34
Section 6.1
Opinions of Counsel;
Certificate...................................................................
35
Section 6.2
Conditions Precedent to the Obligation of the
Company..............................
35
Section 6.3
Conditions Precedent to the Obligation of the
Investor.................................
36
 
 
 
Article VII
TERMINATION.....................................................................................................
39
Section 7.1
Term, Termination by Mutual
Consent..........................................................
39
Section 7.2
Other
Termination..........................................................................................
39
Section 7.3
Effect of
Termination.....................................................................................
40
 
 
 
Article VIII
INDEMNIFICATION...........................................................................................
40
Section 8.1
General
Indemnity.........................................................................................
40
Section 8.2
Indemnification
Procedures...........................................................................
42
 
 
 
Article IX
MISCELLANEOUS................................................................................................
43
Section 9.1
Fees and
Expenses.........................................................................................
43
Section 9.2
Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial...........
44
Section 9.3
Entire Agreement;
Amendment.....................................................................
45
Section 9.4
Notices...........................................................................................................
45
Section 9.5
Waivers..........................................................................................................
46
Section 9.6
Headings;
Construction.................................................................................
46


ii

--------------------------------------------------------------------------------




Section 9.7
Successors and
Assigns.................................................................................
47
Section 9.8
Governing
Law..............................................................................................
47
Section 9.9
Survival..........................................................................................................
47
Section 9.10
Counterparts................................................................................................
48
Section 9.11
Publicity.........................................................................................................
48
Section 9.12
Severability...................................................................................................
48
Section 9.13
No Third Party
Beneficiaries.........................................................................
48
Section 9.14
Further
Assurances........................................................................................
48



Annex A.    Definitions



iii

--------------------------------------------------------------------------------




COMMON STOCK PURCHASE AGREEMENT
This COMMON STOCK PURCHASE AGREEMENT, made and entered into as of the 7th day of
August, 2015 (this “Agreement”), by and between Terrapin Opportunity, L.P., a
limited partnership organized under the laws of the British Virgin Islands (the
“Investor”), and Globalstar, Inc., a corporation organized and existing under
the laws of the State of Delaware (the “Company”). Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in Annex A
hereto.
RECITALS
WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, and the Investor shall thereupon purchase from the Company, up to
$75,000,000 worth of newly issued shares of the Company’s voting common stock,
par value $0.0001 per share (“Common Stock”), subject, in all cases, to the
Exchange Cap (except to the extent the Exchange Cap shall be inapplicable as
expressly provided in Sections 2.12 and 2.13); and
WHEREAS, the offer and sale of the Shares hereunder have been registered by the
Company in the Registration Statement, which became effective automatically upon
filing with the Commission under the Securities Act.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
Article I
PURCHASE AND SALE OF COMMON STOCK
Section 1.1    Purchase and Sale of Stock. Upon the terms and subject to the
conditions and limitations of this Agreement, during the Investment Period, the
Company, in its discretion, may issue and sell to the Investor up to $75,000,000
(the “Total Commitment”) worth of duly authorized, validly issued, fully paid
and non-assessable shares of Common Stock (subject in all cases to the Exchange
Cap (except to the extent the Exchange Cap shall be inapplicable as expressly
provided in Sections 2.12 and 2.13), the “Aggregate Limit”), by (i) the delivery
to the Investor of not more than 24 separate Fixed Request Notices (unless the
Investor and the Company mutually agree that a greater number of Fixed Request
Notices may be delivered) as provided in Article II hereof and (ii) the exercise
by the Investor of Optional Amounts, which the Company may in its discretion
grant to the Investor and which may be exercised by the Investor, in whole or in
part, as provided in Article II hereof. The aggregate of all Fixed Request
Amounts and Optional Amount Dollar Amounts shall not exceed the Aggregate Limit.
Section 1.2    Effective Date; Settlement Dates. This Agreement shall become
effective and binding upon the payment of the fees required to be paid on or
prior to the Effective Date pursuant to Section 9.1, the delivery of counterpart
signature pages of this Agreement executed by each of the parties hereto, and
the delivery of all other documents, instruments and writings required to be
delivered on the Effective Date, in each case as provided in Section 6.1 hereof,
to

1



--------------------------------------------------------------------------------




the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New York
10166, at 5:00 p.m., New York City time, on the Effective Date. In consideration
of and in express reliance upon the representations, warranties and covenants,
and otherwise upon the terms and subject to the conditions, of this Agreement,
from and after the Effective Date and during the Investment Period (i) the
Company shall issue and sell to the Investor, and the Investor agrees to
purchase from the Company, the Shares in respect of each Fixed Request and (ii)
the Investor may in its discretion elect to purchase Shares in respect of each
Optional Amount. The issuance and sale of Shares to the Investor pursuant to any
Fixed Request or Optional Amount shall occur on the applicable Settlement Date
in accordance with Sections 2.7 and 2.9 (or on such Trading Day in accordance
with Section 2.8, as applicable), provided in each case that all of the
conditions precedent thereto set forth in Article VI theretofore shall have been
fulfilled or (to the extent permitted by applicable law) waived.
Section 1.3    Reservation of Common Stock. The Company has or will have duly
authorized and reserved for issuance, and covenants to continue to so reserve
once reserved for issuance, free of all preemptive and other similar rights, at
all times during the Investment Period, the requisite aggregate number of
authorized but unissued shares of its Common Stock to timely effect the
issuance, sale and delivery in full to the Investor of all Shares to be issued
in respect of all Fixed Requests and Optional Amounts under this Agreement, in
any case prior to the issuance to the Investor of such Shares.
Section 1.4    Current Report; Prospectus Supplement. As soon as practicable,
but in any event not later than 5:30 p.m. (New York City time) on the first
Trading Day immediately following the Effective Date, the Company shall file
with the Commission (i) a report on Form 8-K relating to the transactions
contemplated by, and describing the material terms and conditions of, this
Agreement (the “Current Report”), and (ii) a Prospectus Supplement pursuant to
Rule 424(b) under the Securities Act specifically relating to the transactions
contemplated by, and describing the material terms and conditions of, this
Agreement, containing information previously omitted at the time of
effectiveness of the Registration Statement in reliance on Rule 430B under the
Securities Act, and disclosing all information relating to the transactions
contemplated hereby required to be disclosed in the Registration Statement and
the Prospectus as of the Effective Date, including, without limitation,
information required to be disclosed in the section captioned “Plan of
Distribution” in the Prospectus (the “Initial Prospectus Supplement”). The
Current Report shall include a copy of this Agreement as an exhibit and shall be
incorporated by reference in the Registration Statement and the Prospectus. The
Company shall provide the Investor a reasonable opportunity to comment on a
draft of the Current Report and the Initial Prospectus Supplement prior to
filing the Current Report and Initial Prospectus Supplement with the Commission,
shall give due consideration to all such comments and shall not file the Current
Report or Initial Prospectus Supplement to the extent the Investor reasonably
objects to the form or content thereof (provided, however, that the failure of
the Investor to make such objection shall not relieve the Company of any
obligation or liability under this Agreement or affect the Investor’s right to
rely on the representations and warranties made by the Company in this
Agreement). If the transactions contemplated by any Fixed Request are material
to the Company (individually or collectively with other prior Fixed Requests,
the consummation of which have not previously been reported in any Prospectus
Supplement filed with the Commission under Rule 424(b) under the Securities Act
or

2

--------------------------------------------------------------------------------




in any report, statement or other document filed by the Company with the
Commission under the Exchange Act), or if otherwise required under the
Securities Act (or the interpretations of the Commission thereof), in each case
as reasonably determined by the Company and the Investor, then, on the first
Trading Day immediately following the last Trading Day of the Pricing Period
with respect to such Fixed Request, the Company shall file with the Commission a
Prospectus Supplement pursuant to Rule 424(b) under the Securities Act with
respect to the applicable Fixed Request(s), disclosing the total number of
Shares that are to be (and, if applicable, have been) issued and sold to the
Investor pursuant to such Fixed Request(s), the total purchase price for the
Shares subject to such Fixed Request(s), the applicable Discount Price(s) for
such Shares and the net proceeds that are to be (and, if applicable, have been)
received by the Company from the sale of such Shares. To the extent not
previously disclosed in a Prospectus Supplement, the Company shall disclose in
its Quarterly Reports on Form 10-Q and in its Annual Reports on Form 10-K the
information described in the immediately preceding sentence relating to all
Fixed Request(s) consummated during the relevant fiscal quarter.
ARTICLE II    
FIXED REQUEST TERMS; OPTIONAL AMOUNT
Subject to the satisfaction or (to the extent permitted by applicable law)
waiver of the conditions set forth in this Agreement, the parties agree (unless
otherwise mutually agreed upon by the parties in writing) as follows:
Section 2.1    Fixed Request Notice. The Company may, from time to time in its
sole discretion, no later than 9:30 a.m. (New York City time) on the first
Trading Day of the Pricing Period, provide to the Investor a Fixed Request
notice, substantially in the form attached hereto as Exhibit A (the “Fixed
Request Notice”), which Fixed Request Notice shall become effective at 9:30 a.m.
(New York City time) on the first Trading Day of the Pricing Period specified in
the Fixed Request Notice; provided, however, that if the Company delivers the
Fixed Request Notice to the Investor later than 9:30 a.m. (New York City time)
on a Trading Day, then the first Trading Day of such Pricing Period shall not be
the Trading Day on which the Investor received such Fixed Request Notice, but
rather shall be the next Trading Day (unless a subsequent Trading Day is therein
specified). The Company shall provide the Investor with at least one Trading
Day’s prior notice of its intent to deliver a Fixed Request Notice to the
Investor. The Fixed Request Notice shall specify the Fixed Amount Requested,
establish the Threshold Price for such Fixed Request, designate the first and
last Trading Day of the Pricing Period and specify the Optional Amount, if any,
that the Company elects to grant to the Investor during the Pricing Period and
the applicable Threshold Price for such Optional Amount (the “Optional Amount
Threshold Price”). The Threshold Price and the Optional Amount Threshold Price
established by the Company in a Fixed Request Notice may be the same or
different, in the Company’s sole discretion. Upon the terms and subject to the
conditions of this Agreement, the Investor is obligated to accept each Fixed
Request Notice prepared and delivered in accordance with the provisions of this
Agreement.
Section 2.2    Fixed Requests. From time to time during the Investment Period,
the Company may, in its sole discretion, deliver to the Investor a Fixed Request
Notice for a specified Fixed Amount Requested, and the applicable discount price
(the “Discount Price”) shall be

3

--------------------------------------------------------------------------------




determined, in accordance with the price and share amount parameters as set
forth below or such other parameters mutually agreed upon by the Investor and
the Company, and upon the terms and subject to the conditions of this Agreement,
the Investor shall purchase from the Company the Shares subject to such Fixed
Request Notice at the Discount Price; provided, however, that (i) if an
ex-dividend date is established by the Trading Market in respect of the Common
Stock on or between the first Trading Day of the applicable Pricing Period and
the applicable Settlement Date, the Discount Price shall be reduced by the per
share dividend amount and (ii) unless the parties otherwise mutually agree, the
Company may not deliver any single Fixed Request Notice for a Fixed Amount
Requested in excess of the amount in the applicable Fixed Amount Requested
column below:
Threshold Price
Fixed Amount Requested
Discount Price
Equal to or greater than $10.00
Not to exceed $40,000,000
97.25% of the VWAP
Equal to or greater than $9.00 and less than $10.00
Not to exceed $36,000,000
97.25% of the VWAP
Equal to or greater than $8.00 and less than $9.00
Not to exceed $32,000,000
97.25% of the VWAP
Equal to or greater than $7.00 and less than $8.00
Not to exceed $28,000,000
97.25% of the VWAP
Equal to or greater than $6.00 and less than $7.00
Not to exceed $24,000,000
97.25% of the VWAP
Equal to or greater than $5.00 and less than $6.00
Not to exceed $20,000,000
97.25% of the VWAP
Equal to or greater than $4.50 and less than $5.00
Not to exceed $18,000,000
97.00% of the VWAP
Equal to or greater than $4.00 and less than $4.50
Not to exceed $16,000,000
97.00% of the VWAP
Equal to or greater than $3.50 and less than $4.00
Not to exceed $14,000,000
97.00% of the VWAP
Equal to or greater than $3.00 and less than $3.50
Not to exceed $12,000,000
97.00% of the VWAP
Equal to or greater than $2.50 and less than $3.00
Not to exceed $10,000,000
97.00% of the VWAP
Equal to or greater than $2.00 and less than $2.50
Not to exceed $8,000,000
97.00% of the VWAP
Equal to or greater than $1.50 and less than $2.00
Not to exceed $6,000,000
96.75% of the VWAP
Equal to or greater than $1.00 and less than $1.50
Not to exceed $4,000,000
96.50% of the VWAP
Equal to or greater than $0.50 and less than $1.00
Not to exceed $2,000,000
96.0% of the VWAP



Anything to the contrary in this Agreement notwithstanding, unless otherwise
mutually agreed upon by the Investor and the Company, at no time shall the
Investor be required to purchase more than $40,000,000 worth of Common Stock in
respect of any Pricing Period (not including Common Stock subject to any
Optional Amount). The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”.
Section 2.3    Share Calculation. With respect to each Trading Day during the
applicable Pricing Period for which the VWAP equals or exceeds the Threshold
Price, the number of Shares to be issued by the Company to the Investor pursuant
to a Fixed Request shall equal the quotient (calculated for each Trading Day
during the applicable Pricing Period for which the VWAP equals or exceeds the
Threshold Price) determined pursuant to the following equation (rounded to the
nearest whole Share):
N = (A x B)/C, where:

4

--------------------------------------------------------------------------------




N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the Threshold Price,
A = 0.10 (the “Multiplier”), provided, however, that if the Company and the
Investor mutually agree prior to the commencement of a Pricing Period that the
number of consecutive Trading Days constituting a Pricing Period shall be less
than 10, then the Multiplier correspondingly shall be increased to equal the
decimal equivalent (in 10-millionths) of a fraction, the numerator of which is
one and the denominator of which equals the number of Trading Days in the
reduced Pricing Period (it being hereby acknowledged and agreed that this
proviso shall not apply to any unilateral determination by the Company to reduce
a Pricing Period, but rather, in the event of such unilateral determination,
Section 2.8 hereof shall apply),
B = the total Fixed Amount Requested, and
C = the applicable Discount Price for such Trading Day.
Section 2.4    Limitation of Fixed Requests. The Company shall not make more
than one Fixed Request in each Pricing Period. Not less than five Trading Days
shall elapse between the end of one Pricing Period and the commencement of any
other Pricing Period during the Investment Period. Subject to Section 1.1, there
shall be permitted a maximum of 24 Fixed Requests during the Investment Period.
Each Fixed Request automatically shall expire immediately following the last
Trading Day of each Pricing Period.
Section 2.5    Reduction of Commitment. On the Settlement Date with respect to a
Pricing Period, the Investor’s Total Commitment under this Agreement
automatically (and without the need for any amendment to this Agreement) shall
be reduced, on a dollar-for-dollar basis, by the total amount of the Fixed
Request Amount and the Optional Amount Dollar Amount, if any, for such Pricing
Period paid to the Company at such Settlement Date.
Section 2.6    Below Threshold Price. If the VWAP on any Trading Day in a
Pricing Period is lower than the Threshold Price, then for each such Trading Day
the Fixed Amount Requested shall be reduced, on a dollar-for-dollar basis, by an
amount equal to the product of (x) the Multiplier and (y) the total Fixed Amount
Requested, and no Shares shall be purchased or sold with respect to such Trading
Day, except as provided below. If trading in the Common Stock on the NYSE MKT
(or any other Trading Market on which the Common Stock is then listed or quoted)
is suspended for any reason for more than three hours on any Trading Day, the
Investor may at its option deem the price of the Common Stock to be lower than
the Threshold Price for such Trading Day and, for each such Trading Day, the
total amount of the Fixed Amount Requested shall be reduced as provided in the
immediately preceding sentence, and no Shares shall be purchased or sold with
respect to such Trading Day, except as provided below. For each Trading Day
during a Pricing Period on which the VWAP is lower (or is deemed to be lower as
provided in the immediately preceding sentence) than the Threshold Price, the
Investor may in its sole discretion elect to purchase such U.S. dollar amount of
Shares equal to the amount by which the Fixed Amount Requested has been reduced
in accordance with this Section 2.6, at the Threshold Price multiplied by the
applicable percentage set forth in the column entitled “Discount Price” for the
row corresponding to the applicable Threshold Price in Section 2.2. The Investor
shall inform the

5

--------------------------------------------------------------------------------




Company via facsimile transmission not later than 8:00 p.m. (New York City time)
on the last Trading Day of such Pricing Period as to the number of Shares, if
any, the Investor elects to purchase as provided in this Section 2.6.
Section 2.7    Settlement. The payment for, against simultaneous delivery of,
Shares in respect of each Fixed Request shall be settled on the second Trading
Day next following the last Trading Day of each Pricing Period, or on such
earlier date as the parties may mutually agree (the “Settlement Date”). On each
Settlement Date, the Company shall, or shall cause its transfer agent to,
electronically transfer the Shares purchased by the Investor by crediting the
Investor’s or its designees’ account at DTC through its Deposit/Withdrawal at
Custodian (DWAC) system, which Shares shall be freely tradable and transferable
and without restriction on resale, against simultaneous payment therefor to the
Company’s designated account by wire transfer of immediately available funds;
provided that if the Shares are received by the Investor later than 1:00 p.m.
(New York City time), payment therefor shall be made with next day funds. As set
forth in Section 9.1(ii), a failure by the Company to deliver such Shares shall
result in the payment of partial damages by the Company to the Investor.
Section 2.8    Reduction of Pricing Period. If during a Pricing Period the
Company elects to reduce the number of Trading Days in such Pricing Period (and
thereby amend its previously delivered Fixed Request Notice), the Company shall
so notify the Investor before 9:00 a.m. (New York City time) on any Trading Day
during a Pricing Period (a “Reduction Notice”) and the last Trading Day of such
Pricing Period shall be the Trading Day immediately preceding the Trading Day on
which the Investor received such Reduction Notice; provided, however, that if
the Company delivers the Reduction Notice later than 9:00 a.m. (New York City
time) on a Trading Day during a Pricing Period, then the last Trading Day of
such Pricing Period instead shall be the Trading Day on which the Investor
received such Reduction Notice.
Upon receipt of a Reduction Notice, the Investor (i) shall purchase the Shares
in respect of each Trading Day in such reduced Pricing Period for which the VWAP
equals or exceeds the Threshold Price in accordance with Section 2.3 hereof;
(ii) may elect to purchase the Shares in respect of any Trading Day in such
reduced Pricing Period for which the VWAP is (or is deemed to be) lower than the
Threshold Price in accordance with Section 2.6 hereof; and (iii) may elect to
exercise all or any portion of an Optional Amount on any Trading Day during such
reduced Pricing Period in accordance with Sections 2.10 and 2.11 hereof.
In addition, upon receipt of a Reduction Notice, the Investor may elect to
purchase, by providing written notice to the Company not later than 10:00 a.m.
(New York City time) on the first Trading Day following the last Trading Day of
the reduced Pricing Period, such U.S. dollar amount of additional Shares equal
to the product determined pursuant to the following equation:
D = (A/B) x (B – C), where:
D = the U.S. dollar amount of additional Shares to be purchased,
A = the Fixed Amount Requested,

6

--------------------------------------------------------------------------------




B = 10 or, for purposes of this Section 2.8, such lesser number of Trading Days
as the parties may mutually agree to, and
C = the number of Trading Days in the reduced Pricing Period,
at a per Share price equal to the average per share price to be paid for Shares
to be purchased during such reduced Pricing Period pursuant to clauses (i) and
(ii) (as applicable) of the immediately preceding paragraph.
The Investor may also elect to exercise any portion of the applicable Optional
Amount which was unexercised during the reduced Pricing Period by issuing an
Optional Amount Notice to the Company not later than 10:00 a.m. (New York City
time) on the first Trading Day next following the last Trading Day of the
reduced Pricing Period. The number of Shares to be issued upon exercise of such
Optional Amount shall be calculated pursuant to the equation set forth in
Section 2.10 hereof, except that “C” shall equal the greater of (i) the VWAP for
the Common Stock on the last Trading Day of the reduced Pricing Period or (ii)
the Optional Amount Threshold Price.
The payment for, against simultaneous delivery of, Shares to be purchased and
sold in accordance with this Section 2.8 shall be settled on the second Trading
Day next following the Trading Day on which the Investor receives a Reduction
Notice.
Section 2.9    Optional Amount. With respect to any Pricing Period, the Company
may in its sole discretion grant to the Investor the right to exercise, from
time to time during the Pricing Period (but not more than once on any Trading
Day), all or any portion of an Optional Amount. The maximum Optional Amount
Dollar Amount and the Optional Amount Threshold Price shall be set forth in the
Fixed Request Notice. If an ex-dividend date is established by the Trading
Market in respect of the Common Stock on or between the first Trading Day of the
applicable Pricing Period and the applicable Settlement Date, the applicable
exercise price in respect of the Optional Amount shall be reduced by the per
share dividend amount. Each daily Optional Amount exercise shall be aggregated
during the Pricing Period and settled on the next Settlement Date. The Optional
Amount Threshold Price designated by the Company in its Fixed Request Notice
shall apply to each Optional Amount exercised during the applicable Pricing
Period.
Section 2.10    Calculation of Optional Amount Shares. The number of shares of
Common Stock to be issued in connection with the exercise of an Optional Amount
shall be the quotient determined pursuant to the following equation (rounded to
the nearest whole Share):
O = A/(B x C), where:
O = the number of shares of Common Stock to be issued in connection with such
Optional Amount exercise,
A = the Optional Amount Dollar Amount with respect to which the Investor has
delivered an Optional Amount Notice,

7

--------------------------------------------------------------------------------




B = the applicable percentage set forth in the column entitled “Discount Price”
for the row corresponding to the applicable Threshold Price in Section 2.2 (with
the Optional Amount Threshold Price serving as the Threshold Price for such
purposes), and
C = the greater of (i) the VWAP for the Common Stock on the day the Investor
delivers the Optional Amount Notice or (ii) the Optional Amount Threshold Price.
Section 2.11    Exercise of Optional Amount. If granted by the Company to the
Investor with respect to a Pricing Period, all or any portion of the Optional
Amount may be exercised by the Investor on any Trading Day during the Pricing
Period, subject to the limitations set forth in Section 2.9. The applicable
exercise price in respect of such Optional Amount shall be equal to the quotient
determined by multiplying B and C in Section 2.10. As a condition to each
exercise of an Optional Amount pursuant to this Section 2.11, the Investor shall
issue an Optional Amount Notice to the Company no later than 8:00 p.m. (New York
City time) on the day of such Optional Amount exercise. If the Investor does not
exercise an Optional Amount in full by 8:00 p.m. (New York City time) on the
last Trading Day of the applicable Pricing Period, such unexercised portion of
the Investor’s Optional Amount with respect to that Pricing Period automatically
shall lapse and terminate.
Section 2.12    Exchange Cap. Notwithstanding anything to the contrary contained
in this Agreement, subject to Section 2.13 below, the Company shall not issue or
sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement would
exceed 177,944,443 shares of Common Stock (which number of shares shall be
reduced, on a share-for-share basis, by the number of shares of Common Stock
issued or issuable pursuant to any transaction or series of transactions that
may be aggregated with the transactions contemplated by this Agreement under
applicable rules of the NYSE MKT or any other Trading Market on which the Common
Stock may be listed or quoted after the date of this Agreement) (the “Exchange
Cap”), unless and until the Company elects to solicit stockholder approval of
the transactions contemplated by this Agreement and the stockholders of the
Company have in fact approved the transactions contemplated by this Agreement in
accordance with the applicable rules and regulations of the NYSE MKT, any other
Trading Market on which the Common Stock may be listed or quoted after the date
of this Agreement, and the Charter and Bylaws of the Company. For the avoidance
of doubt, the Company shall use its reasonable best efforts to request its
stockholders to approve the transactions contemplated by this Agreement no later
than the next annual meeting of the Company’s stockholders; provided, that if
stockholder approval is not obtained in accordance with the applicable rules of
the NYSE MKT or any other Trading Market with comparable stockholder approval
requirements on which the Common Stock may be listed or quoted after the date of
this Agreement, the Exchange Cap shall be applicable for all purposes of this
Agreement and the transactions contemplated hereby at all times during the term
of this Agreement (except as set forth in Section 2.13 below). If the Company
issues a Fixed Request Notice or Optional Amount that otherwise would permit the
Investor to purchase shares of Common Stock which would cause the aggregate
purchases by the Investor under this Agreement to exceed the Aggregate Limit,
such Fixed Request Notice or Optional Amount shall be void ab initio to the

8

--------------------------------------------------------------------------------




extent of the amount by which the dollar value of shares or number of shares, as
the case may be, of Common Stock otherwise issuable pursuant to such Fixed
Request Notice or Optional Amount together with the dollar value of shares or
number of shares, as the case may be, of all other Common Stock purchased by the
Investor pursuant to this Agreement, or issued as partial damages pursuant to
Section 9.1(ii), would exceed the Aggregate Limit. The Company hereby
represents, warrants and covenants that neither it nor any of its Subsidiaries
(i) has effected any transaction or series of transactions, (ii) is a party to
any pending transaction or series of transactions or (iii) shall enter into any
contract, agreement, agreement-in-principle, arrangement or understanding with
respect to, or shall effect, any Other Financing which, in any of such cases,
may be aggregated with the transactions contemplated by this Agreement for
purposes of determining whether approval of the Company’s stockholders is
required under applicable rules of the NYSE MKT or any other Trading Market with
comparable stockholder approval requirements on which the Common Stock may be
listed or quoted; provided, however, that the Company shall be permitted to take
any action referred to in clause (iii) of this sentence if (a) the Company has
timely provided the Investor with an Integration Notice as provided in Section
5.6(ii) hereof and (b) unless the Investor has previously terminated this
Agreement pursuant to Section 7.2, the Company obtains any requisite stockholder
approval which may be required for the Company to consummate such Other
Financing described in such Integration Notice.
Section 2.13    Trading Market Regulation. Notwithstanding Section 2.12 above
and subject to the prior approval of the NYSE MKT or any other Trading Market on
which the Common Stock may be listed or quoted after the date of this Agreement
(to the extent required), the Exchange Cap shall not be applicable for any
purposes of this Agreement and the transactions contemplated hereby, solely to
the extent that the issuances and sales of Common Stock pursuant to this
Agreement are deemed to be at a price equal to or in excess of the greater of
book or market value of the Common Stock as calculated in accordance with the
applicable rules of the NYSE MKT or any other Trading Market on which the Common
Stock may be listed or quoted after the date of this Agreement (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2.12 is obtained).
Section 2.14    Blackout Periods. Notwithstanding any other provision of this
Agreement, the Company shall not deliver any Fixed Request Notice or grant any
Optional Amount or otherwise offer or sell Shares to the Investor, and the
Investor shall not be obligated to purchase any Shares pursuant to this
Agreement, (i) during any period in which the Company is, or may be deemed to
be, in possession of material non-public information, or (ii) except as
expressly provided in this Section 2.14, at any time from and including the date
(each, an “Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a Quarterly Report on Form 10-Q or an Annual Report on Form 10-K
that includes consolidated financial statements as of and for the same period or
periods, as the case may be, covered by such Earnings Announcement. If the
Company wishes to deliver any Fixed Request Notice or grant any Optional Amount
or otherwise offer, sell or deliver Shares to the Investor at any time during

9

--------------------------------------------------------------------------------




the period from and including an Announcement Date through and including the
time that is 24 hours after the corresponding Filing Time, the Company shall, as
conditions thereto, (1) prepare and deliver to the Investor (with a copy to
counsel to the Investor) a report on Form 8-K which shall include substantially
the same financial and related information as was set forth in the relevant
Earnings Announcement (other than any earnings or other projections, similar
forward-looking data and officers’ quotations) (each, an “Earnings 8-K”), in
form and substance reasonably satisfactory to the Investor and its counsel, (2)
provide the Investor with the compliance certificate substantially in the form
attached hereto as Exhibit D, dated the date of such Fixed Request Notice or
Optional Amount grant, as applicable, which certificate shall be deemed to
remain in effect during the applicable Pricing Period through and including the
applicable Settlement Date, and the “bring down” opinions in the form mutually
agreed to by the parties hereto, dated the date of such Fixed Request Notice or
Optional Amount grant, as applicable, (3) afford the Investor the opportunity to
conduct a due diligence review in accordance with Section 5.4 hereof and (4)
file such Earnings 8-K with the Commission (so that it is deemed “filed” for
purposes of Section 18 of the Exchange Act) on or prior to the date of such
Fixed Request Notice or Optional Amount grant, as applicable. The provisions of
clause (ii) of this Section 2.14 shall not be applicable for the period from and
after the time at which all of the conditions set forth in the immediately
preceding sentence shall have been satisfied (or, if later, the time that is 24
hours after the time that the relevant Earnings Announcement was first publicly
released) through and including the time that is 24 hours after the Filing Time
of the relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be. For purposes of clarity, the parties agree that the delivery of
the compliance certificate and the “bring down” opinions pursuant to this
Section 2.14 shall not relieve the Company from any of its obligations under
this Agreement with respect to the delivery of the compliance certificate called
for by Section 6.3(v) and the “bring down” opinions called for by Section
6.3(xii) on the applicable Settlement Date, which Sections shall have
independent application.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
The Investor hereby makes the following representations and warranties to the
Company:
Section 3.1    Organization and Standing of the Investor. The Investor is a
limited partnership duly organized, validly existing and in good standing under
the laws of the British Virgin Islands.
Section 3.2    Authorization and Power. The Investor has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to purchase the Shares in accordance with the terms hereof. The
execution, delivery and performance of this Agreement by the Investor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Investor.
This Agreement constitutes a valid and binding obligation of the Investor
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation,

10

--------------------------------------------------------------------------------




conservatorship, receivership, or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
Section 3.3    No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated herein do not and shall not (i) result in a violation
of such Investor’s charter documents, bylaws or other applicable organizational
instruments, (ii) conflict with, constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Investor is a party or is
bound, (iii) create or impose any lien, charge or encumbrance on any property of
the Investor under any agreement or any commitment to which the Investor is
party or under which the Investor is bound or under which any of its properties
or assets are bound, or (iv) result in a violation of any federal, state, local
or foreign statute, rule, or regulation, or any order, judgment or decree of any
court or governmental agency applicable to the Investor or by which any of its
properties or assets are bound or affected, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. The Investor is not required under federal, state, local or foreign
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Shares in accordance with the terms hereof.
Section 3.4    Information. All materials relating to the business, financial
condition, management and operations of the Company and materials relating to
the offer and sale of the Shares which have been requested by the Investor have
been furnished or otherwise made available to the Investor or its advisors
(subject to Section 5.12 of this Agreement). The Investor and its advisors have
been afforded the opportunity to ask questions of representatives of the
Company. The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares. The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.
The Investor is aware of all of its obligations under U.S. federal and
applicable state securities laws and all rules and regulations promulgated
thereunder in connection with this Agreement and the transactions contemplated
hereby and the purchase and sale of the Shares.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in the Commission Documents or the disclosure schedule
delivered by the Company to the Investor (which is hereby incorporated by
reference in, and constitutes an integral part of, this Agreement) (the
“Disclosure Schedule”), the Company hereby makes the following representations
and warranties to the Investor:

11

--------------------------------------------------------------------------------




Section 4.1    Organization, Good Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite corporate power and authority to
own, lease and operate its properties and assets and to conduct its business as
it is now being conducted. The Company and each Subsidiary is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except to the extent that the failure to
be so qualified would not have a Material Adverse Effect.
Section 4.2    Authorization, Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement and to
issue and sell the Shares in accordance with the terms hereof. Except for
approvals of the Company’s Board of Directors or a committee thereof as may be
required in connection with any issuance and sale of Shares to the Investor
hereunder (which approvals shall be obtained prior to the delivery of any Fixed
Request Notice), the execution, delivery and performance by the Company of this
Agreement and the consummation by it of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required. This Agreement has been duly executed and delivered by
the Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
Section 4.3    Capitalization. The authorized capital stock of the Company and
the shares thereof issued and outstanding were as set forth in the Commission
Documents as of the dates reflected therein. All of the outstanding shares of
Common Stock have been duly authorized and validly issued, and are fully paid
and nonassessable. Except as set forth in the Commission Documents, no shares of
Common Stock are entitled to preemptive rights and there are no outstanding debt
securities and no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into or exchangeable for, any shares of capital stock of
the Company other than those issued or granted in the ordinary course of
business pursuant to the Company’s equity incentive and/or compensatory plans or
arrangements. Except for customary transfer restrictions contained in agreements
entered into by the Company to sell restricted securities, the Company is not a
party to, and it has no Knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock of the Company. The offer and sale
of all capital stock, convertible or exchangeable securities, rights, warrants
or options of the Company issued prior to the Effective Date complied, in all
material respects, with all applicable federal and state securities laws, and no
stockholder has any right of rescission or damages or any “put” or similar right
with respect thereto that would have a Material Adverse Effect. The Company has
made available via the Commission’s Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”) true and correct copies of the Company’s Certificate
of Incorporation as in

12

--------------------------------------------------------------------------------




effect on the Effective Date (the “Charter”), and the Company’s Bylaws as in
effect on the Effective Date (the “Bylaws”).
Section 4.4    Issuance of Shares. The Shares to be issued under this Agreement
have been or will be (prior to the delivery of any Fixed Request Notice to the
Investor hereunder), duly authorized by all necessary corporate action on the
part of the Company. The Shares, when paid for in accordance with the terms of
this Agreement, shall be validly issued and outstanding, fully paid and
nonassessable and free from all liens, charges, taxes, security interests,
encumbrances, rights of first refusal, preemptive or similar rights and other
encumbrances with respect to the issue thereof.
Section 4.5    No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby do not and shall not (i) result in a violation
of any provision of the Company’s Charter or Bylaws, (ii) conflict with,
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company or any of its Significant Subsidiaries is a
party or is bound, (iii) create or impose a lien, charge or encumbrance on any
property or assets of the Company or any of its Significant Subsidiaries under
any agreement or any commitment to which the Company or any of its Significant
Subsidiaries is a party or by which the Company or any of its Significant
Subsidiaries is bound or to which any of their respective properties or assets
is subject, or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries are bound or affected (including federal and
state securities laws and regulations and the rules and regulations of the
Trading Market), except, in the case of clauses (ii), (iii) and (iv), for such
conflicts, defaults, terminations, amendments, acceleration, cancellations,
liens, charges, encumbrances and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. The Company is not required under any
applicable federal, state, local or foreign law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement, or to issue and sell the Shares to
the Investor in accordance with the terms hereof (other than any filings which
may be required to be made by the Company with the Commission, the Financial
Industry Regulatory Authority (“FINRA”) or the Trading Market subsequent to the
Effective Date, including, but not limited to, a Prospectus Supplement under
Section 1.4 of this Agreement).
Section 4.6    Commission Documents, Financial Statements. (a) The Company has
timely filed (giving effect to permissible extensions in accordance with Rule
12b-25 under the Exchange Act) all Commission Documents. The Company has made
available via EDGAR true and complete copies of the Commission Documents filed
with or furnished to the Commission prior to the Effective Date (including,
without limitation, the 2014 Form 10-K) and has made available via EDGAR true
and complete copies of all of the Commission Documents heretofore incorporated
by reference in the Registration Statement and the Prospectus. No Subsidiary of
the

13

--------------------------------------------------------------------------------




Company is required to file or furnish any report, schedule, registration, form,
statement, information or other document with the Commission. The Company has
not provided to the Investor any information which, according to applicable law,
rule or regulation, was required to have been disclosed publicly by the Company
but which has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement. As of its filing date, each Commission Document
filed with or furnished to the Commission and incorporated by reference in the
Registration Statement and the Prospectus (including, without limitation, the
2014 Form 10-K) complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and other federal, state and
local laws, rules and regulations applicable to it, and, as of its filing date
(or, if amended or superseded by a filing prior to the Effective Date, on the
date of such amended or superseded filing), such Commission Document did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Each Commission Document to be filed with or furnished to the
Commission after the Effective Date and incorporated by reference in the
Registration Statement, the Prospectus and any Prospectus Supplement required to
be filed pursuant to Section 1.4 hereof during the Investment Period (including,
without limitation, the Current Report), when such document becomes effective or
is filed with or furnished to the Commission and, if applicable, when such
document becomes effective, as the case may be, shall comply in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and other federal, state and local laws, rules and regulations
applicable to it, and shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. There are no outstanding or unresolved comments
or undertakings in such comment letters received by the Company from the
Commission. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act or the Exchange Act.
(b)    The financial statements, together with the related notes and schedules,
of the Company included in the Commission Documents comply as to form in all
material respects with all applicable accounting requirements and the published
rules and regulations of the Commission. Such financial statements, together
with the related notes and schedules, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements or may be subject to normal
year-end adjustments), and fairly present in all material respects the financial
condition of the Company and its consolidated Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnotes or may be condensed or summary
statements).
(c)    The Company has timely filed with the Commission and made available via
EDGAR all certifications and statements required by (x) Rule 13a-14 or Rule
15d-14 under the Exchange Act or (y) 18 U.S.C. Section 1350 (Section 906 of the
Sarbanes-Oxley Act of 2002 (“SOXA”)) with respect to all relevant Commission
Documents. The Company is in compliance

14

--------------------------------------------------------------------------------




in all material respects with the provisions of SOXA applicable to it as of the
date hereof. The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents. As used in this Section 4.6(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the Commission.
(d)    Crowe Horwath LLP, who have expressed their opinions on the audited
financial statements and related schedules included or incorporated by reference
in the Registration Statement and the Base Prospectus are, with respect to the
Company, independent public accountants as required by the Securities Act and is
an independent registered public accounting firm within the meaning of SOXA as
required by the rules of the Public Company Accounting Oversight Board. Crowe
Horwath LLP has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).
Section 4.7    Subsidiaries. Except as set forth in the Disclosure Schedules,
Exhibit 21.1 to the 2014 Form 10-K sets forth each Subsidiary of the Company as
of the Effective Date, showing its jurisdiction of incorporation or
organization, and the Company does not have any other Subsidiaries as of the
Effective Date.
Section 4.8    No Material Adverse Effect. Since December 31, 2014, except for
continued losses from operations, the Company has not experienced or suffered
any Material Adverse Effect, and there exists no current state of facts,
condition or event which would have a Material Adverse Effect.
Section 4.9    No Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) that would be required to be disclosed on a balance sheet of the
Company or any Subsidiary (including the notes thereto) in conformity with GAAP
and are not disclosed in the Commission Documents, other than those incurred in
the ordinary course of the Company’s or its Subsidiaries respective businesses
since December 31, 2014 and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.
Section 4.10    No Undisclosed Events or Circumstances. No event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, liabilities, operations
(including results thereof) or conditions (financial or otherwise), which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company at or before the Effective Date but which has not been so
publicly announced or disclosed, except for events or circumstances which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.
Section 4.11    Indebtedness. The Company’s Quarterly Report on Form 10-Q for
its fiscal quarter ended March 31, 2015 sets forth, as of March 31, 2015, all
outstanding secured and

15

--------------------------------------------------------------------------------




unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments through such date. For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $10,000,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements,
indemnities and other contingent obligations in respect of Indebtedness of
others in excess of $10,000,000, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $10,000,000 due under leases required
to be capitalized in accordance with GAAP. Except as set forth in the Disclosure
Schedules, there is no existing or continuing default or event of default in
respect of any Indebtedness of the Company or any of its Subsidiaries. The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to Title 11 of the United States Code or any
similar federal or state bankruptcy law or law for the relief of debtors, nor
does the Company have any Knowledge that its creditors intend to initiate
involuntary bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for relief under Title 11 of the United States Code or any
other federal or state bankruptcy law or any law for the relief of debtors.
Except as set forth in the Commission Documents, the Company is financially
solvent and is generally able to pay its debts as they become due.
Section 4.12    Title To Assets. Each of the Company and its Subsidiaries has
good and valid title to, or has valid rights to lease or otherwise use, all of
their respective real and personal property reflected in the Commission
Documents, free of mortgages, pledges, charges, liens, security interests or
other encumbrances, except for those that would not have a Material Adverse
Effect. All real property and facilities held under lease by the Company or any
of its Subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
or any of its Subsidiaries.
Section 4.13    Actions Pending. There is no action, suit, claim, investigation
or proceeding pending, or to the Knowledge of the Company threatened, against
the Company or any Subsidiary which questions the validity of this Agreement or
the transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. There is no action, suit, claim, investigation or proceeding
pending, or to the Knowledge of the Company threatened in writing, against or
involving the Company, any Subsidiary or any of their respective properties or
assets, or involving any officers or directors of the Company or any of its
Subsidiaries, including, without limitation, any securities class action lawsuit
or stockholder derivative lawsuit related to the Company, in each case which, if
determined adversely to the Company, its Subsidiary or any officer or director
of the Company or its Subsidiaries, would have a Material Adverse Effect. Except
as set forth in the Commission Documents, no judgment, order, writ, injunction
or decree or award has been issued by or, to the Knowledge of the Company,
requested of any court, arbitrator or governmental agency which would be
reasonably expected to result in a Material Adverse Effect.

16

--------------------------------------------------------------------------------




Section 4.14    Compliance With Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except for such non-compliance which, individually
or in the aggregate, would not have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, except in all cases for possible violations which would
not, individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company has maintained all
requirements for the continued listing or quotation of its Common Stock on the
Trading Market, and the Company is not in material violation of any of the
rules, regulations or requirements of the Trading Market and has no Knowledge of
any facts or circumstances that could reasonably be expected to lead to
delisting or suspension of the Common Stock by the Trading Market in the
foreseeable future.
Section 4.15    Certain Fees. Except for the placement fee payable by the
Company to Financial West Group, Member FINRA/SIPC (“FWG”), which shall be set
forth in a separate engagement letter between the Company and FWG (a true and
complete fully executed copy of which has heretofore been provided to the
Investor), no brokers, finders or financial advisory fees or commissions is or
shall be payable by the Company or any Subsidiary (or any of their respective
affiliates) with respect to the transactions contemplated by this Agreement.
Except as set forth in this Section 4.15 or as disclosed in Section 4.15 of the
Disclosure Schedule, there are no contracts, agreements or understandings
between the Company and any person that would give rise to a valid claim against
the Company, the Investor or the Broker-Dealer for a brokerage commission,
finder’s fee or other like payment in connection with the transactions
contemplated by this Agreement or, to the Company’s Knowledge, any arrangements,
agreements, understandings, payments or issuance with respect to the Company or
any of its officers, directors, stockholders, partners, employees, Subsidiaries
or Affiliates that could reasonably be expected to affect the FINRA’s
determination of the amount of compensation to be received by any FINRA member
(including, without limitation, those FINRA members set forth on Schedule 4.15
of the Disclosure Schedule) or person associated with any FINRA member in
connection with the transactions contemplated by this Agreement. Except as set
forth in this Section 4.15 or as disclosed in Section 4.15 of the Disclosure
Schedule, no “items of value” (within the meaning of FINRA Rule 5110) have been
received, and no arrangements have been entered into for the future receipt of
any items of value, from the Company or, to the Company’s Knowledge, any of its
officers, directors, stockholders, partners, employees, Subsidiaries or
Affiliates by any FINRA member (including, without limitation, those FINRA
members set forth on Schedule 4.15 of the Disclosure Schedule) or person
associated with any FINRA member, during the period commencing 180 days
immediately preceding the Effective Date and ending on the date this Agreement
is terminated in accordance with Article VII, that could reasonably be expected
to affect the FINRA’s determination of the amount of compensation to be received
by any FINRA member or person associated with any FINRA member in connection
with the transactions contemplated by this Agreement.
Section 4.16    Operation of Business. (a) The Company or one or more of its
Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) issued

17

--------------------------------------------------------------------------------




by the appropriate federal, state, local or foreign regulatory agencies or
bodies as are necessary to conduct the business now operated by it
(collectively, “Governmental Licenses”), except where the failure to possess
such Governmental Licenses, individually or in the aggregate, would not have a
Material Adverse Effect. The Company and its Subsidiaries are in compliance with
the terms and conditions of all such Governmental Licenses, except where the
failure to so comply, individually or in the aggregate, would not have a
Material Adverse Effect. All of the Governmental Licenses are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect,
individually or in the aggregate, would not have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries has received any written notice
of proceedings relating to the revocation or modification of any such
Governmental Licenses which, if the subject of any unfavorable decision, ruling
or finding, individually or in the aggregate, would have a Material Adverse
Effect. This Section 4.16 does not relate to environmental matters, such items
being the subject of Section 4.17.
(b)    To the Company’s Knowledge, the Company or one or more of its
Subsidiaries owns or possesses adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, trade dress, logos,
copyrights and other intellectual property, including, without limitation, all
of the intellectual property described in the Commission Documents as being
owned or licensed by the Company (collectively, “Intellectual Property”),
necessary to carry on the business now operated by it. There are no actions,
suits or judicial proceedings pending, or to the Company’s Knowledge threatened
in writing, relating to patents or proprietary information to which the Company
or any of its Subsidiaries is a party or of which any property of the Company or
any of its Subsidiaries is subject, and neither the Company nor any of its
Subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which could render any Intellectual
Property invalid or inadequate to protect the interest of the Company and its
Subsidiaries therein, and which infringement or conflict (if the subject of any
unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, would have a Material Adverse Effect.
Section 4.17    Environmental Compliance. The Company and each of its
Subsidiaries have obtained all material approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations of all
governmental authorities, or from any other Person, that are required under any
Environmental Laws, except for any approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations the
failure of which to obtain does not or would not have a Material Adverse Effect.
“Environmental Laws” shall mean all applicable laws relating to the protection
of the environment, including all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,

18

--------------------------------------------------------------------------------




material or wastes, whether solid, liquid or gaseous in nature. Except for such
instances as would not, individually or in the aggregate, have a Material
Adverse Effect, to the Company’s Knowledge, there are no past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Company or its Subsidiaries that violate or would reasonably
be expected to violate any Environmental Law after the Effective Date or that
would reasonably be expected to give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation (i) under any Environmental Law, or (ii) based
on or related to the manufacture, processing, distribution, use, treatment,
storage (including without limitation underground storage tanks), disposal,
transport or handling, or the emission, discharge, release or threatened release
of any hazardous substance.
Section 4.18    Material Agreements. Neither the Company nor any Subsidiary of
the Company is a party to any written or oral contract, instrument, agreement
commitment, obligation, plan or arrangement, a copy of which would be required
to be filed with the Commission as an exhibit to an annual report on Form 10-K,
which has not been filed with a Commission Document (collectively, “Material
Agreements”). The Company and each of its Subsidiaries have performed in all
material respects all the obligations required to be performed by them under the
Material Agreements, have received no notice of default or an event of default
by the Company or any of its Subsidiaries thereunder and are not aware of any
basis for the assertion thereof, and neither the Company or any of its
Subsidiaries nor, to the Knowledge of the Company, any other contracting party
thereto are in default under any Material Agreement now in effect, except in
each case, the result of which would not have a Material Adverse Effect. Each of
the Material Agreements is in full force and effect, and constitutes a legal,
valid and binding obligation enforceable in accordance with its terms against
the Company and/or any of its Subsidiaries and, to the Knowledge of the Company,
each other contracting party thereto, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
Section 4.19    Transactions With Affiliates. Except as disclosed in the
Commission Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any Person who would be covered by Item 404(a) of
Regulation S-K, on the other hand. There are no outstanding amounts payable to
or receivable from, or advances by the Company or any of its Subsidiaries to,
and neither the Company nor any of its Subsidiaries is otherwise a creditor of
or debtor to, any beneficial owner of more than 5% of the outstanding shares of
Common Stock, or any director, employee or Affiliate of the Company or any of
its Subsidiaries, other than (i) reimbursement for reasonable expenses incurred
on behalf of the Company or any of its Subsidiaries or (ii) as part of the
normal and customary terms of such Persons’ employment or service as a director
with the Company or any of its Subsidiaries.
Section 4.20    Securities Act; FINRA Rules. The Company has complied with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares contemplated by this Agreement.

19

--------------------------------------------------------------------------------




(i)    The Company has prepared and filed with the Commission, in accordance
with the provisions of the Securities Act, the Registration Statement, including
a base prospectus relating to the Shares. The Registration Statement became
effective automatically upon filing with the Commission under Rule 462(e) under
the Securities Act on July 31, 2015. As of the date hereof, no stop order
suspending the effectiveness of the Registration Statement has been issued by
the Commission or is continuing in effect under the Securities Act and no
proceedings therefor are pending before or, to the Company’s Knowledge,
threatened by the Commission. No order preventing or suspending the use of the
Prospectus or any Permitted Free Writing Prospectus has been issued by the
Commission.
(ii)    As of the Effective Date, the Company satisfies all of the requirements
for the use of Form S-3 under the Securities Act for the offering and sale of
the Shares contemplated by this Agreement (without reliance on General
Instruction I.B.6. of Form S-3). The Company is not, and has not previously been
at any time, a “shell company” (as such term is defined in Rule 405 under the
Securities Act).
(iii)    At the time of the initial filing of the Registration Statement, at the
time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus), at the time the Company or any
Person acting on its behalf (within the meaning, for this clause only, of Rule
163(c) of the Securities Act) made any offer relating to the Shares in reliance
on the exemption of Rule 163 of the Securities Act and at the Effective Date,
the Company was and is a “well-known seasoned issuer” as defined in Rule 405 of
the Securities Act. The Registration Statement is an “automatic shelf
registration statement,” as defined in Rule 405 of the Securities Act, and the
Shares, since their registration on the Registration Statement, have been and
remain eligible for registration by the Company on a Rule 405 “automatic shelf
registration statement.” The Commission has not notified the Company of any
objection to the use of the form of the Registration Statement pursuant to Rule
401(g)(2) under the Securities Act. The Company has paid or will pay the
required Commission filing fees relating to the Total Commitment worth of Shares
within the time required by Rule 456(b)(1)(i) under the Securities Act without
regard to the proviso therein and otherwise in accordance with Rules 456(b) and
457(r) under the Securities Act (including, if applicable, by updating the
“Calculation of Registration Fee” table in accordance with Rule 456(b)(1)(ii)
under the Securities Act either in a post-effective amendment to the
Registration Statement or on the cover page of the Initial Prospectus
Supplement). The Registration Statement complied in all material respects on the
date on which it became effective, and will comply in all material respects at
each deemed effective date with respect to the Investor pursuant to Rule
430B(f)(2) of the Securities Act, with the requirements of the Securities Act,
and the Registration Statement (including the documents incorporated by
reference therein) did not on the date it became effective, and shall not at
each deemed effective date with respect to the Investor pursuant to Rule
430B(f)(2) of the Securities Act, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided that this representation
and warranty does not apply to statements in or omissions from the Registration
Statement made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein. The Registration Statement, as

20

--------------------------------------------------------------------------------




of the Effective Date, meets the requirements set forth in Rule 415(a)(1)(x)
under the Securities Act. The Base Prospectus complied in all material respects
on its date and on the Effective Date, and will comply in all material respects
on each applicable Fixed Request Exercise Date and, when taken together with the
applicable Prospectus Supplement and any applicable Permitted Free Writing
Prospectus, on each applicable Settlement Date, with the requirements of the
Securities Act and did not on its date and on the Effective Date and shall not
on each applicable Fixed Request Exercise Date and, when taken together with the
applicable Prospectus Supplement and any applicable Permitted Free Writing
Prospectus, on each applicable Settlement Date contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that this representation
and warranty does not apply to statements in or omissions from the Base
Prospectus made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein.
(iv)    The offering of the Shares pursuant to this Agreement qualifies for the
exemption from the filing requirements of FINRA Rule 5110 afforded by FINRA Rule
5110(b)(7)(C)(i).
(v)    Each Prospectus Supplement required to be filed pursuant to Section 1.4
hereof, when taken together with the Base Prospectus and any applicable
Permitted Free Writing Prospectus, on its date and on the applicable Settlement
Date, shall comply in all material respects with the provisions of the
Securities Act and shall not on its date and on the applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading, except
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.
(vi)    At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Securities Act) relating to the Shares, the
Company was not and is not an “ineligible issuer” (as defined in Rule 405 under
the Securities Act). Each Permitted Free Writing Prospectus (a) shall conform in
all material respects to the requirements of the Securities Act on the date of
its first use, (b) when considered together with the Prospectus on each
applicable Fixed Request Exercise Date and on each applicable Settlement Date,
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, and (c) shall not include any information that conflicts with the
information contained in the Registration Statement, including any document
incorporated by reference therein and any Prospectus Supplement deemed to be a
part thereof that has not been superseded or modified. The immediately preceding
sentence does not apply to statements in or omissions from any Permitted Free
Writing Prospectus made in reliance upon and in conformity with information
relating to the

21

--------------------------------------------------------------------------------




Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein.
(vii)    Prior to the Effective Date, the Company has not distributed any
offering material in connection with the offering and sale of the Shares. From
and after the Effective Date and prior to the completion of the distribution of
the Shares, the Company shall not distribute any offering material in connection
with the offering and sale of the Shares, other than the Registration Statement,
the Base Prospectus as supplemented by any Prospectus Supplement or a Permitted
Free Writing Prospectus.
Section 4.21    Employees. Except as disclosed in the Commission Documents,
neither the Company nor any Subsidiary of the Company has any collective
bargaining arrangements or agreements covering any of its employees. No officer,
consultant or key employee of the Company or any Subsidiary whose termination,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, has terminated or, to the Knowledge of the Company, has
any present intention of terminating his or her employment or engagement with
the Company or any Subsidiary.
Section 4.22    Use of Proceeds. The proceeds from the sale of the Shares shall
be used by the Company and its Subsidiaries as set forth in the Base Prospectus
and any Prospectus Supplement filed pursuant to Section 1.4.
Section 4.23    Investment Company Act Status. The Company is not, and as a
result of the consummation of the transactions contemplated by this Agreement
and the application of the proceeds from the sale of the Shares as set forth in
the Base Prospectus and any Prospectus Supplement shall not be, an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
Section 4.24    ERISA. No liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan by the Company or any of its
Subsidiaries which has had or would have a Material Adverse Effect. No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan which has had or would have a Material Adverse Effect,
and the execution and delivery of this Agreement and the issuance and sale of
the Shares hereunder shall not result in any of the foregoing events. Each Plan
is in compliance in all material respects with applicable law, including ERISA
and the Code; the Company has not incurred and does not expect to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any Plan; and each Plan for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualifications. As
used in this Section 4.22, the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.

22

--------------------------------------------------------------------------------




Section 4.25    Taxes. The Company (i) has filed all federal, state and foreign
income and franchise tax returns or has duly requested extensions thereof,
except for those the failure of which to file would not have a Material Adverse
Effect, (ii) has paid all federal, state, local and foreign taxes due and
payable for which it is liable, except to the extent that any such taxes are
being contested in good faith and by appropriate proceedings, except for such
taxes the failure of which to pay would not have a Material Adverse Effect, and
(iii) does not have any tax deficiency or claims outstanding or assessed or, to
the Company’s Knowledge, proposed against it which would have a Material Adverse
Effect. There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the Company has no Knowledge of
any valid basis for any such claim. The Company is not operated in such a manner
as to qualify as a passive foreign investment company, as defined in Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.
Section 4.26    Insurance. The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.
Section 4.27    U.S. Real Property Holding Corporation. Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the Shares
are held by the Investor, shall become a U.S. real property holding corporation
within the meaning of Section 897 of the Code.
Section 4.28    Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its Knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the Effective Date, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance in any material respect with the listing or
maintenance requirements of such Trading Market. As of the Effective Date, the
Company is in compliance with all such listing and maintenance requirements. The
Common Stock may be issued and transferred electronically to third parties via
DTC through its Deposit/Withdrawal at Custodian (DWAC) system. The Company has
not received notice from DTC to the effect that a suspension of electronic
trading or settlement services by DTC with respect to the Common Stock is being
imposed or is contemplated.
Section 4.29    Foreign Corrupt Practices Act. None of the Company, any
Subsidiary or, to the Knowledge of the Company, any director, officer, agent,
employee, affiliate or other Person acting on behalf of the Company or any of
its Subsidiaries, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such Persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization

23

--------------------------------------------------------------------------------




of the giving of anything of value to any “foreign official” (as such term is
defined in the FCPA) or any foreign political party or official thereof or any
candidate for foreign political office, in contravention of the FCPA. The
Company and the Subsidiaries have conducted their respective businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
Section 4.30    Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.
Section 4.31    OFAC. None of the Company, any Subsidiary or, to the Knowledge
of the Company, any director, officer, agent, employee, affiliate or Person
acting on behalf of the Company or any of its Subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.
Section 4.32    Manipulation of Price. Neither the Company nor any of its
officers, directors or Affiliates has, and, to the Knowledge of the Company, no
Person acting on their behalf has, (i) taken, directly or indirectly, any action
designed or intended to cause or to result in the stabilization or manipulation
of the price of any security of the Company, or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in, the
stabilization or manipulation of the price of any security of the Company, in
each case to facilitate the sale or resale of any of the Shares, or (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the Shares.
Section 4.33    Acknowledgement Regarding Investor’s Acquisition of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement or the transactions
contemplated hereby, and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement or the transactions
contemplated hereby is merely incidental to the Investor’s acquisition of the
Shares. The Company further represents to the Investor that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives. The

24

--------------------------------------------------------------------------------




Company acknowledges and agrees that the Investor has not made and does not make
any representations or warranties with respect to the transactions contemplated
by this Agreement other than those specifically set forth in Article III of this
Agreement.
ARTICLE V    
COVENANTS
The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:
Section 5.1    Securities Compliance. The Company shall notify the Trading
Market, as required, in accordance with its rules and regulations, of the
transactions contemplated by this Agreement, and shall take all necessary
action, undertake all proceedings and obtain all registrations, permits,
consents and approvals for the legal and valid issuance of the Shares to the
Investor in accordance with the terms of this Agreement. Without limiting the
generality of the foregoing, the Company shall take all necessary action,
undertake all proceedings and obtain all registrations, permits, consents and
approvals in order to (i) qualify the Shares for offering and sale to the
Investor, or to obtain an exemption for the Shares to be offered and sold to the
Investor and (ii) qualify the Shares for offer and resale by the Investor, or to
obtain an exemption for the Shares to be offered and resold by the Investor, in
each case under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Investor reasonably may designate,
and to maintain such qualifications and exemptions in effect for so long as
required for the distribution of the Shares (but in no event for less than one
year from the date of this Agreement); provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject. In
each jurisdiction in which the Shares have been so qualified or exempt, the
Company will file such statements and reports as may be required by the laws of
such jurisdiction to continue such qualification or exemption, as the case may
be, in effect for so long as required for the distribution of the Shares (but in
no event for less than one year from the date of this Agreement).
Section 5.2    Registration and Listing. The Company shall take all action
necessary to cause the Common Stock to continue to be registered as a class of
securities under Sections 12(b) or 12(g) of the Exchange Act, shall comply in
all material respects with its reporting and filing obligations under the
Exchange Act, and shall not take any action or file any document (whether or not
permitted by the Securities Act or the Exchange Act) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act or Securities Act, except as permitted
herein. Without limiting the generality of the foregoing, the Company shall file
all reports, schedules, registrations, forms, statements, information and other
documents required to be filed by the Company with the Commission pursuant to
the Exchange Act, including all material required to be filed pursuant to
Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, in each case within the
time periods required by the Exchange Act (giving effect to permissible
extensions in accordance with Rule 12b-25 under the Exchange Act). The Company
shall use its

25

--------------------------------------------------------------------------------




reasonable best efforts to continue the listing and trading of its Common Stock
and the listing of the Shares purchased by the Investor hereunder on the Trading
Market, and shall comply with the Company’s reporting, filing and other
obligations under the bylaws, listed securities maintenance standards and other
rules and regulations of FINRA and the Trading Market. The Company shall not
take any action which could reasonably be expected to result in the delisting or
suspension of the Common Stock on the Trading Market.
Section 5.3    Compliance with Laws.
(i)    The Company shall comply, and cause each Subsidiary to comply, (a) with
all laws, rules, regulations, permits and orders applicable to the business and
operations of the Company and its Subsidiaries, except as would not have a
Material Adverse Effect and (b) with all applicable provisions of the Securities
Act, the Exchange Act, the rules and regulations of the FINRA and the listing
standards of the Trading Market. Without limiting the foregoing: (A) neither the
Company nor any of its officers or directors (1) will take, directly or
indirectly, any action designed or intended to cause or to result in, or which
would in the future reasonably be expected to cause or result in, the
stabilization or manipulation of the price of any security of the Company, in
each case to facilitate the sale or resale of any of the Shares, or (2) sell,
bid for, purchase, or pay any compensation for soliciting purchases of, any of
the Shares, other than, in the case of clause (2), compensation paid to FWG in
connection with the settlement of each Fixed Request pursuant to this Agreement;
and (B) neither the Company, nor any of its Subsidiaries, nor to the Knowledge
of the Company, any of their respective directors, officers, agents, employees
or any other Persons acting on their behalf shall, in connection with the
operation of the Company’s and its Subsidiaries’ respective businesses, (a) use
any corporate funds for unlawful contributions, payments, gifts or entertainment
or to make any unlawful expenditures relating to political activity to
government officials, candidates or members of political parties or
organizations, (b) pay, accept or receive any unlawful contributions, payments,
expenditures or gifts, or (c) violate or operate in noncompliance with any
export restrictions, anti-boycott regulations, embargo regulations or other
applicable domestic or foreign laws and regulations, including, without
limitation, the FCPA and the Money Laundering Laws.
(ii)    The Investor shall comply with all laws, rules, regulations and orders
applicable to the performance by it of its obligations under this Agreement and
its investment in the Shares, except as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. Without limiting the foregoing, the Investor shall comply with all
applicable provisions of the Securities Act and the Exchange Act, including
Regulation M thereunder, and any applicable securities laws of any non-U.S.
jurisdictions. Neither the Investor nor any of its officers or directors will
take, directly or indirectly, any action designed or intended to cause or to
result in, or which would in the future reasonably be expected to cause or
result in, the stabilization or manipulation of the price of any security of the
Company, in each case to facilitate the sale or resale of any of the Shares.
Section 5.4    Due Diligence. Subject to the requirements of Section 5.12 of
this Agreement, from time to time from and after the period beginning with the
third Trading Day

26

--------------------------------------------------------------------------------




immediately preceding each Fixed Request Exercise Date through and including the
applicable Settlement Date, the Company shall make available for inspection and
review by the Investor, customary documentation allowing the Investor and/or its
appointed counsel or advisors to conduct due diligence. Notwithstanding the
foregoing, except as expressly provided in Section 2.14, in no event shall the
Investor’s due diligence review be a condition to any of the obligations of any
of the parties hereto, including the obligations hereunder of the Company to
issue and sell the Shares to the Investor or the obligations hereunder of the
Investor to accept a Fixed Request Notice or Option Amount grant to acquire and
pay for the Shares, or a basis for terminating this Agreement.
Section 5.5    Limitations on Holdings and Issuances. Notwithstanding any other
provision of this Agreement, the Company shall not issue and the Investor shall
not purchase any shares of Common Stock which, when aggregated with all other
shares of Common Stock then beneficially owned (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the
Investor and its Affiliates, would result in the beneficial ownership (as
calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder) by the Investor of more than 9.9% of the then issued and
outstanding shares of Common Stock. Upon the written or oral request of the
Investor, the Company shall promptly (but not later than the next Trading Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of this
beneficial ownership limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error. During the term of this Agreement, the Investor
shall not acquire, other than in transactions with the Company pursuant to this
Agreement or otherwise, beneficial ownership of more than 1.0% of the then
issued and outstanding shares of Common Stock and shall not participate in or
enter into any arrangement, agreement or other transaction that would result in
the formation of, or the addition of the Investor to, a “group” within the
meaning of Section 13(d)(3) of the Exchange Act with respect to the Common
Stock; provided, however, that nothing herein shall prohibit the Investor from
acquiring (in an open market transaction or otherwise) beneficial ownership of
shares of Common Stock to deliver upon the settlement of a sale by the Investor
of Shares that the Investor anticipated receiving from the Company on the
Settlement Date of a Fixed Request or Optional Amount, but which Shares the
Company failed to deliver to the Investor on such Settlement Date.
Section 5.6    Other Agreements and Other Financings.
(i)    The Company shall not enter into, announce or recommend to its
stockholders any agreement, plan, arrangement or transaction in or of which the
terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company or any Subsidiary to perform its obligations
under this Agreement, including, without limitation, the obligation of the
Company to deliver the Shares to the Investor in respect of a previously
provided Fixed Request Notice or Optional Amount on the applicable Settlement
Date.
(ii)    If the Company enters into any agreement, plan, arrangement or
transaction with a third party or seeks to utilize any existing agreement, plan
or arrangement with a third party,

27

--------------------------------------------------------------------------------




in each case the principal purpose of which is to implement, effect or
consummate, at any time during the period beginning on the first Trading Day of
any Pricing Period and ending on the second Trading Day next following the
applicable Settlement Date (the “Reference Period”), an Other Financing that
does not constitute an Acceptable Financing, the Company shall provide prompt
notice thereof (an “Other Financing Notice”) to the Investor; provided, however,
that such Other Financing Notice must be received by the Investor not later than
the earlier of (a) 48 hours after the Company’s execution of any agreement,
plan, arrangement or transaction relating to such Other Financing (or, with
respect to any existing agreement, plan or arrangement, 48 hours after the
Company has determined to utilize any such existing agreement, plan or
arrangement to implement, effect or consummate such Other Financing) and (b) the
second Trading Day immediately preceding the applicable Settlement Date with
respect to the applicable Fixed Request Notice; provided, further, that the
Company shall notify the Investor within 24 hours (an “Integration Notice”) if
it enters into any agreement, plan, arrangement or transaction with a third
party, the principal purpose of which is to obtain at any time during the
Investment Period an Other Financing that may be aggregated with the
transactions contemplated by this Agreement for purposes of determining whether
approval of the Company’s stockholders is required under any bylaw, listed
securities maintenance standards or other rules of the Trading Market and, if
required under applicable law, including, without limitation, Regulation FD
promulgated by the Commission, or under the applicable rules and regulations of
the Trading Market, the Company shall publicly disclose such information in
accordance with Regulation FD and the applicable rules and regulations of the
Trading Market. For purposes of this Section 5.6(ii), any press release issued
by, or Commission Document filed by, the Company shall constitute sufficient
notice, provided that it is issued or filed, as the case may be, within the time
requirements set forth in the first sentence of this Section 5.6(ii) for an
Other Financing Notice or an Integration Notice, as applicable. With respect to
any Reference Period for which the Company is required to provide an Other
Financing Notice pursuant to the first sentence (including the provisos thereto)
of this Section 5.6(ii), the Investor shall have the option to purchase the
Shares subject to the Fixed Request at (i) the price therefor in accordance with
the terms of this Agreement or (ii) the third party’s per share purchase price
in connection with the Other Financing, net of such third party’s discounts,
Warrant Value and fees. An “Other Financing” shall mean (w) the issuance for
cash of Common Stock for a purchase price less than, or the issuance for cash of
securities convertible into or exchangeable for Common Stock at an exercise or
conversion price (as the case may be) less than, the then Current Market Price
of the Common Stock (including, without limitation, pursuant to any “equity
line” or other financing that is substantially similar to the financing provided
for under this Agreement, with the exception of the equity backstop financing
arrangement that has been or will be entered into between, among others, the
Company and Thermo Funding Company, LLC (“Thermo”) or any of Thermo’s affiliates
(the “Equity Backstop”), or pursuant to any other transaction in which the
purchase, conversion or exchange price for such Common Stock is determined using
a floating discount or other post-issuance adjustable discount to the then
Current Market Price (any such transaction, a “Similar Financing”)), in each
case, after all fees, discounts, Warrant Value and commissions associated with
the transaction (a “Below Market Offering”); (x) an “at-the-market” offering for
cash of Common Stock or securities convertible into or exchangeable for Common
Stock pursuant to Rule 415(a)(4) under the Securities Act (an “ATM”); (y) the
implementation by the Company of any mechanism in respect of any securities
convertible into or exchangeable for Common Stock for the reset of the purchase
price of the Common Stock to below the then Current Market Price of the Common
Stock

28

--------------------------------------------------------------------------------




(including, without limitation, any antidilution or similar adjustment
provisions in respect of any Company securities, but specifically excluding
customary adjustments for stock splits, stock dividends, stock combinations and
similar events) (a “Price Reset Provision”); or (z) the issuance of options,
warrants or similar rights of subscription, in the case of each of clause (w)
and (z) not constituting an Acceptable Financing (it being acknowledged and
agreed that notwithstanding anything herein to the contrary, any Similar
Financing, ATM or Price Reset Provision shall not constitute an Acceptable
Financing). “Acceptable Financing” shall mean the issuance by the Company of:
(1) debt securities or any class or series of preferred stock of the Company, in
each case that are not convertible into or exchangeable for Common Stock or
securities convertible into or exchangeable for Common Stock; (2) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities), including in
connection with the Equity Backstop, other than in connection with a Below
Market Offering or an ATM, and the issuance of shares of Common Stock upon
conversion, exercise or exchange thereof; (3) shares of Common Stock or
securities convertible into or exchangeable for Common Stock (including, without
limitation, convertible debt securities) in connection with an underwritten
public offering (or offering under Rule 144A under the Securities Act) of
securities of the Company or a registered direct public offering of securities
of the Company, in each case where the price per share of such Common Stock (or
the conversion or exercise price of such securities, as applicable) is fixed
concurrently with the execution of definitive documentation relating to such
offering, and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (4) shares of Common Stock or securities
convertible into or exchangeable for Common Stock in connection with awards
under the Company’s benefit and equity plans and arrangements or shareholder
rights plan (as applicable) and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (5) shares of Common Stock issuable
upon the conversion or exchange of equity awards or convertible, exercisable or
exchangeable securities (including, without limitation, convertible debt
securities) outstanding as of the Effective Date; (6) shares of Common Stock in
connection with stock splits, stock dividends, stock combinations,
recapitalizations, reclassifications and similar events; (7) shares of Common
Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) issued in
connection with the acquisition, license or sale of one or more other companies,
equipment, technologies, other assets or lines of business, and the issuance of
shares of Common Stock upon the conversion, exercise or exchange thereof; (8)
shares of Common Stock or securities convertible into or exchangeable for Common
Stock (including, without limitation, convertible debt securities) or similar
rights to subscribe for the purchase of shares of Common Stock in connection
with technology sharing, collaboration, partnering, licensing, research and
joint development agreements (or amendments thereto) with third parties, and the
issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; (9) shares of Common Stock or securities convertible into or
exchangeable for Common Stock to employees, consultants and/or advisors as
consideration for services rendered or to be rendered, and the issuance of
shares of Common Stock upon conversion, exercise or exchange thereof; and (10)
shares of Common Stock or securities convertible into or exchangeable for Common
Stock issued in connection with capital or equipment financings and/or real
property lease arrangements, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof.

29

--------------------------------------------------------------------------------




Section 5.7    Stop Orders. The Company shall advise the Investor promptly (but
in no event later than 24 hours) and shall confirm such advice in writing: (i)
of the Company’s receipt of notice of any request by the Commission for
amendment of or a supplement to the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectus or for any additional information; (ii) of the
Company’s receipt of notice of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification of the Shares for offering or sale in any
jurisdiction, or the initiation or contemplated initiation of any proceeding for
such purpose; and (iii) of the Company becoming aware of the happening of any
event, which makes any statement of a material fact made in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus untrue or
which requires the making of any additions to or changes to the statements then
made in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus in order to state a material fact required by the Securities Act to
be stated therein or necessary in order to make the statements then made therein
(in the case of the Prospectus, in light of the circumstances under which they
were made) not misleading, or of the necessity to amend the Registration
Statement or supplement the Prospectus or any Permitted Free Writing Prospectus
to comply with the Securities Act or any other law. The Company shall not be
required to disclose to the Investor the substance or specific reasons of any of
the events set forth in clauses (i) through (iii) of the immediately preceding
sentence, but rather, shall only be required to disclose that the event has
occurred. The Company shall not issue any Fixed Request during the continuation
of any of the foregoing events. If at any time the Commission shall issue any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use reasonable best efforts to obtain the
withdrawal of such order at the earliest possible time.
Section 5.8    Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses.
(i)    Except as provided in this Agreement and other than periodic and current
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Investor, this Agreement or the transactions contemplated hereby
or file with the Commission any Prospectus Supplement that relates to the
Investor, this Agreement or the transactions contemplated hereby with respect to
which (a) the Investor shall not previously have been advised, (b) the Company
shall not have given the Investor and its counsel a reasonable opportunity to
comment on a draft thereof prior to filing with the Commission, (c) the Company
shall not have given due consideration to any comments thereon received from the
Investor or its counsel prior to filing with the Commission, or (d) the Investor
shall reasonably object after being so advised or after having completed its
review (provided, however, that the failure of the Investor to make such
objection shall not relieve the Company of any obligation or liability under
this Agreement or affect the Investor’s right to rely on the representations and
warranties made by the Company in this Agreement), unless the Company reasonably
has determined that it is necessary to amend the Registration Statement or make
any supplement to the Prospectus to comply with the Securities Act or any other
applicable law or regulation, in which case the Company shall promptly (but in
no event later than 24 hours) so inform the Investor, the Investor shall be
provided with a reasonable opportunity to review and comment

30

--------------------------------------------------------------------------------




upon any disclosure relating to the Investor and the Company shall expeditiously
furnish to the Investor an electronic copy thereof (it being acknowledged and
agreed that the provisions of Section 1.4, and not this Section 5.8, shall apply
with respect to the Initial Prospectus Supplement). In addition, for so long as,
in the reasonable opinion of counsel for the Investor, the Prospectus (or in
lieu thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required to be delivered in connection with any acquisition or sale of Shares by
the Investor, the Company shall not file any (1) Prospectus Supplement with
respect to the Shares, without delivering or making available a copy of such
Prospectus Supplement (in the form filed with the Commission), together with the
Base Prospectus, to the Investor promptly after the filing thereof with the
Commission, or (2) any amendment to the Registration Statement, without promptly
delivering or making available a copy of such amendment to the Registration
Statement (in the form filed with the Commission) to the Investor promptly after
the filing thereof with the Commission, in each case via e-mail in “.pdf” format
to an e-mail account designated by the Investor.
(ii)    The Company has not made, and agrees that unless it obtains the prior
written consent of the Investor it will not make, an offer relating to the
Shares that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a Free Writing Prospectus required to be filed by the
Company or the Investor with the Commission or retained by the Company or the
Investor under Rule 433 under the Securities Act. The Investor has not made, and
agrees that unless it obtains the prior written consent of the Company it will
not make, an offer relating to the Shares that would constitute a Free Writing
Prospectus required to be filed by the Company with the Commission or retained
by the Company under Rule 433 under the Securities Act. Any such Issuer Free
Writing Prospectus or other Free Writing Prospectus consented to by the Investor
or the Company is referred to in this Agreement as a “Permitted Free Writing
Prospectus.” The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 under the Securities Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.
Section 5.9    Prospectus Delivery. For so long as, in the reasonable opinion of
counsel for the Investor, the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required to be delivered
in connection with any acquisition or sale of Shares by the Investor, the
Company will furnish to the Investor and its counsel (at the expense of the
Company) copies of the Base Prospectus and all Prospectus Supplements that are
filed with the Commission, in each case, in the form filed with the Commission,
as soon as reasonably practicable via e-mail in “.pdf” format to an e-mail
account designated by the Investor and, at the Investor’s request, will also
furnish copies of the Base Prospectus and all Prospectus Supplements, in each
case, in the form filed with the Commission, to each exchange or market on which
sales of the Shares may be made and to each Broker-Dealer or other Person
designated by the Investor. The Company consents to the use of the Prospectus
(and of any Prospectus Supplement thereto) in accordance with the provisions of
the Securities Act and with the securities or “Blue Sky” laws of the
jurisdictions in which the Shares may be sold by the Investor, in connection
with the offering and sale of the Shares and for such period of time thereafter
as the Prospectus (or in lieu thereof, the notice referred to in Rule 173(a)
under the Securities Act) is required by the Securities Act to

31

--------------------------------------------------------------------------------




be delivered in connection with sales of the Shares. If during such period of
time any event shall occur that in the judgment of the Company and its counsel
is required to be set forth in the Registration Statement or the Prospectus or
any Permitted Free Writing Prospectus or should be set forth therein in order to
make the statements made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5.8 above, file with the Commission an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Investor a copy thereof in accordance with this Section
5.9. The Investor shall comply with any Prospectus delivery requirements under
the Securities Act applicable to it. The Investor acknowledges and agrees that
it is not authorized to give any information or to make any representation not
contained in the Prospectus or the documents incorporated by reference or
specifically referred to therein in connection with the offer and sale of the
Shares.
Section 5.10    Selling Restrictions.
(i)    Except as expressly set forth below, the Investor covenants that from and
after the date hereof through and including the 90th day next following the
termination of this Agreement (the “Restricted Period”), neither the Investor
nor any of its Affiliates nor any entity managed or controlled by the Investor
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall, directly or indirectly, (x) engage in
any Short Sales involving the Company’s securities or (y) grant any option to
purchase, or acquire any right to dispose of or otherwise dispose for value of,
any shares of Common Stock or any securities convertible into or exercisable or
exchangeable for any shares of Common Stock, or enter into any swap, hedge or
other similar agreement that transfers, in whole or in part, the economic risk
of ownership of the Common Stock. Notwithstanding the foregoing, it is expressly
understood and agreed that nothing contained herein shall (without implication
that the contrary would otherwise be true) prohibit any Restricted Person during
the Restricted Period from: (1) selling “long” (as defined under Rule 200
promulgated under Regulation SHO) any shares of Common Stock (including the
Shares); or (2) selling a number of shares of Common Stock equal to (x) the
number of Shares that such Restricted Person is or may be obligated to purchase
under a pending Fixed Request Notice and/or (y) the number of Shares that such
Restricted Person may purchase under a pending Optional Amount, but, in each
case, has not yet taken possession of so long as such Restricted Person (or the
Broker-Dealer, as applicable) delivers the Shares purchased pursuant to such
Fixed Request Notice and/or Optional Amount to the purchaser thereof or the
applicable Broker-Dealer; provided, however, such Restricted Person (or the
applicable Broker-Dealer, as applicable) shall not be required to so deliver any
such Shares subject to such Fixed Request Notice or Optional Amount, as the case
may be, if (a) such Fixed Request or Optional Amount, as the case may be, is
terminated by mutual agreement of the Company and the Investor and, as a result
of such termination, no such Shares are delivered to the Investor under this
Agreement or (b) the Company otherwise fails to deliver such Shares to the
Investor on the applicable Settlement Date upon the terms and subject to the
provisions of this Agreement.

32

--------------------------------------------------------------------------------




(ii)    In addition to the foregoing, in connection with any sale of Shares
(including any sale permitted by paragraph (i) above), the Investor shall comply
in all respects with all applicable laws, rules, regulations and orders,
including, without limitation, the requirements of the Securities Act and the
Exchange Act.
Section 5.11    Effective Registration Statement. The Company shall use its
commercially reasonable efforts to keep the Registration Statement effective
pursuant to Rule 415 promulgated under the Securities Act, and to keep the
Registration Statement and the Prospectus current and available for issuances
and sales of Shares by the Company to the Investor, and for the resale of Shares
by the Investor, at all times during the term of this Agreement and, to the
extent the Investor owns any Shares upon the termination of this Agreement,
until the 90th day next following the termination of this Agreement (the
“Registration Period”). Without limiting the generality of the foregoing, during
the Registration Period, the Company shall prepare and, subject to Section 5.8
above, file with the Commission, at the Company’s expense, such amendments
(including, without limitation, post-effective amendments) to the Registration
Statement and such Prospectus Supplements pursuant to Rule 424(b) under the
Securities Act, in each case, as may be necessary to keep the Registration
Statement effective pursuant to Rule 415 promulgated under the Securities Act,
and to keep the Registration Statement and the Prospectus current and available
for issuances and sales of Shares by the Company to the Investor, and for the
resale of Shares by the Investor, at all times during the Registration Period.
Without limiting the generality of the foregoing, if, immediately prior to the
third (3rd) anniversary of the initial effective date of the Registration
Statement (the “Renewal Date”), any of the Shares that have been or may be
issued pursuant to this Agreement have not been issued by the Company or resold
by the Investor and the Registration Period has not expired, the Company will,
prior to the Renewal Date, file a new Registration Statement relating to the
Shares, in a form satisfactory to the Investor and its counsel, and, if such
Registration Statement is not an automatic shelf registration statement on Form
S-3ASR, will use its reasonable best efforts to cause such Registration
Statement to be declared effective within 180 days after the Renewal Date. The
Company will take all other reasonable actions necessary or appropriate to
permit the public offer and sale of the Shares (and the resale thereof by the
Investor) to continue as contemplated in the expired Registration Statement
relating to the Shares. From and after the effective date thereof, references
herein to the “Registration Statement” shall include such new Registration
Statement.
Section 5.12    Non-Public Information. Neither the Company or any of its
Subsidiaries, nor any of their respective directors, officers, employees or
agents shall disclose any material non-public information about the Company to
the Investor, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD. In the event of a breach of
the foregoing covenant by the Company or any of its Subsidiaries, or any of
their respective directors, officers, employees and agents (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided in this Agreement, the Investor shall have the right (after giving at
least one Business Day’s prior notice to the Company of the need to make such
disclosure and the Company having failed to do so) to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by the Company, any
of its Subsidiaries, or any of their respective directors, officers, employees
or agents. The Investor shall not have any liability to the

33

--------------------------------------------------------------------------------




Company, any of its Subsidiaries, or any of their respective directors,
officers, employees, stockholders or agents, for any such disclosure.
Section 5.13    Broker/Dealer. The Investor shall use one or more broker-dealers
to effectuate all sales, if any, of the Shares that it may acquire or purchase
from the Company pursuant to this Agreement which (or whom) shall be
unaffiliated with the Investor and FWG and not then currently engaged or used by
the Company (collectively, the “Broker-Dealer”). The Investor shall provide the
Company with all information regarding the Broker-Dealer reasonably requested by
the Company. The Investor shall be solely responsible for all fees and
commissions of the Broker-Dealer, which shall not exceed customary brokerage
fees and commissions.
Section 5.14    Earnings Statement. The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) of and Rule 158 under the Securities Act. The terms “earnings statement”
and “make generally available to its security holders” shall have the meanings
set forth in Rule 158 under the Securities Act.
Section 5.15    Disclosure Schedule.
(i)    From time to time during the Investment Period, the Company shall be
permitted to update the Disclosure Schedule as may be required to satisfy the
condition set forth in Section 6.3(i). For purposes of this Section 5.15, any
disclosure made in a schedule to the Compliance Certificate substantially in the
form attached hereto as Exhibit D shall be deemed to be an update of the
Disclosure Schedule. Notwithstanding anything in this Agreement to the contrary,
no update to the Disclosure Schedule pursuant to this Section 5.15 shall cure
any breach of a representation or warranty of the Company contained in this
Agreement and shall not affect any of the Investor’s rights or remedies with
respect thereto.
(ii)    Notwithstanding anything to the contrary contained in the Disclosure
Schedule or in this Agreement, the information and disclosure contained in any
Schedule of the Disclosure Schedule shall be deemed to be disclosed and
incorporated by reference in any other Schedule of the Disclosure Schedule as
though fully set forth in such Schedule for which applicability of such
information and disclosure is readily apparent on its face. The fact that any
item of information is disclosed in the Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Except as expressly set forth in this Agreement, such information and
the thresholds (whether based on quantity, qualitative characterization, dollar
amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.
ARTICLE VI    
OPINION OF COUNSEL AND CERTIFICATE;
CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES

34

--------------------------------------------------------------------------------




Section 6.1    Opinions of Counsel; Certificate. Simultaneously with the
execution and delivery of this Agreement on the Effective Date, the Company
shall deliver to the Investor (a) an opinion of outside counsel to the Company,
dated the Effective Date, in the form mutually agreed to by the parties hereto,
(b) an opinion of in-house counsel to the Company in the form mutually agreed to
by the parties hereto and (c) a certificate from the Company, dated the
Effective Date, in the form of Exhibit C hereto. On or prior to the Effective
Date, the Company shall have paid by wire transfer of immediately available
funds to an account designated by the Investor’s counsel, the fees and expenses
of the Investor’s counsel in accordance with the proviso to the first sentence
of Section 9.1(i) of this Agreement.
Section 6.2    Conditions Precedent to the Obligation of the Company. The
obligation hereunder of the Company to issue and sell the Shares to the Investor
under any Fixed Request or Optional Amount is subject to the satisfaction or (to
the extent permitted by applicable law) waiver of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and (to the
extent permitted by applicable law) may be waived by the Company at any time in
its sole discretion.
(iii)    Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor contained in this Agreement (a)
that are not qualified by “materiality” shall have been true and correct in all
material respects when made and shall be true and correct in all material
respects as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” shall have been true and correct when made and shall be true and
correct as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct as of
such other date.
(iv)    Registration Statement. The Registration Statement is effective and
neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement. The Company shall have a maximum dollar amount certain
of Common Stock registered under the Registration Statement which (A) as of the
Effective Date, is sufficient to issue to the Investor not less than the Total
Commitment worth of Common Stock and (B) as of the applicable Fixed Request
Exercise Date and the applicable Settlement Date, is sufficient to issue to the
Investor not less than the maximum dollar amount worth of Shares issuable
pursuant to the applicable Fixed Request Notice and applicable Optional Amount,
if any.
(v)    Other Commission Filings. The Current Report shall have been filed with
the Commission as required pursuant to Section 1.4, and all Prospectus
Supplements required to have been filed with the Commission pursuant to Section
1.4 shall have been filed with the Commission in accordance with Section 1.4.

35

--------------------------------------------------------------------------------




(vi)    Performance by the Investor. The Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date.
(vii)    No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.
(viii)    No Suspension, Etc. As of the applicable Fixed Request Exercise Date
and the applicable Settlement Date, and during the applicable Pricing Period in
respect of such Fixed Request Notice: (a) trading in the Common Stock shall not
have been suspended by the Commission or the Trading Market (except for any
suspension of trading resulting from a technical glitch or other temporary
malfunction of the Trading Market or a suspension of limited duration, which
suspension shall be terminated prior to the applicable Fixed Request Exercise
Date and applicable Settlement Date); (b) none of the events described in
clauses (i), (ii) and (iii) of Section 5.7 shall have occurred; (c) trading in
securities generally as reported on the Trading Market is not suspended or
limited; and (d) a banking moratorium shall not have been declared either by the
United States or New York State authorities.
(ix)    No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or Affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
(x)    Aggregate Limit. The issuance and sale of the Shares issuable pursuant to
such Fixed Request or Optional Amount shall not violate Sections 1.1, 2.2, 2.12,
2.13 and 5.5 hereof.
Section 6.3    Conditions Precedent to the Obligation of the Investor. The
obligation hereunder of the Investor to accept a Fixed Request Notice or
Optional Amount grant and to acquire and pay for the Shares is subject to the
satisfaction or (to the extent permitted by applicable law) waiver, at or before
each Fixed Request Exercise Date and each Settlement Date, of each of the
conditions set forth below. These conditions are for the Investor’s sole benefit
and (to the extent permitted by applicable law) may be waived by the Investor at
any time in its sole discretion.
(i)    Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement, as
modified by the Disclosure Schedule (a) that are not qualified by “materiality”
or “Material Adverse Effect” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the applicable Fixed Request Exercise Date and the applicable Settlement Date
with the same force and effect as if made on such dates, except to the extent
such representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality”

36

--------------------------------------------------------------------------------




or “Material Adverse Effect” shall have been true and correct when made and
shall be true and correct as of the applicable Fixed Request Exercise Date and
the applicable Settlement Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.
(ii)    Registration Statement. The Registration Statement is effective and
neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement. The Company shall have a maximum dollar amount certain
of Common Stock registered under the Registration Statement which (A) as of the
Effective Date, is sufficient to issue to the Investor not less than the Total
Commitment worth of Common Stock and (B) as of the applicable Fixed Request
Exercise Date and the applicable Settlement Date, is sufficient to issue to the
Investor not less than the maximum dollar amount worth of Shares issuable
pursuant to the applicable Fixed Request Notice and applicable Optional Amount,
if any. As of the Effective Date, the applicable Fixed Request Exercise Date and
the applicable Settlement Date, the Investor shall be permitted to utilize the
Prospectus to resell all of the Shares it then owns or has the right to acquire
pursuant to all Fixed Request Notices issued pursuant to this Agreement. The
Company shall have paid the required Commission filing fees relating to the
Total Commitment worth of Shares within the time required by Rule 456(b)(1)(i)
under the Securities Act without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r) under the Securities Act (including, if
applicable, by updating the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of the Initial Prospectus
Supplement).
(iii)    Other Commission Filings. The Current Report shall have been filed with
the Commission as required pursuant to Section 1.4, and all Prospectus
Supplements required to have been filed with the Commission pursuant to Section
1.4 shall have been filed with the Commission in accordance with Section 1.4.
All reports, schedules, registrations, forms, statements, information and other
documents required to have been filed by the Company with the Commission
pursuant to the reporting requirements of the Exchange Act, including all
material required to have been filed pursuant to Sections 13(a), 13(c), 14 or
15(d) of the Exchange Act, shall have been filed with the Commission and such
filings shall have been made within the applicable time period prescribed for
such filing under the Exchange Act (giving effect to permissible extensions in
accordance with Rule 12b-25 under the Exchange Act). All other material required
to be filed by the Company or any other offering participant pursuant to Rule
433(d) under the Securities Act shall have been filed with the Commission within
the applicable time periods prescribed for such filings by Rule 433 under the
Securities Act.
(iv)    No Suspension. As of the applicable Fixed Request Exercise Date and the
applicable Settlement Date, and during the applicable Pricing Period in respect
of such Fixed Request Notice: (a) trading in the Common Stock shall not have
been suspended by the Commission or the Trading Market (except for any
suspension of trading resulting from a technical glitch or other temporary
malfunction of the Trading Market or a suspension of limited duration, which
suspension shall be terminated prior to the applicable Fixed Request Exercise
Date and applicable Settlement

37

--------------------------------------------------------------------------------




Date); (b) none of the events described in clauses (i), (ii) and (iii) of
Section 5.7 shall have occurred; (c) trading in securities generally as reported
on the Trading Market is not suspended or limited; and (d) a banking moratorium
shall not have been declared either by the United States or New York State
authorities.
(v)    Performance of the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date. The Company shall have delivered to the
Investor on the applicable Settlement Date the Compliance Certificate
substantially in the form attached hereto as Exhibit D.
(vi)    No Injunction. No statute, rule, regulation, order, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by this Agreement.
(vii)    No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or Affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
(viii)    Aggregate Limit. The issuance and sale of the Shares issuable pursuant
to such Fixed Request Notice or Optional Amount shall not violate Sections 1.1,
2.2, 2.12, 2.13 and 5.5 hereof.
(ix)    Shares Authorized and Delivered. The Shares issuable pursuant to such
Fixed Request Notice or Optional Amount shall have been duly authorized by all
necessary corporate action of the Company. The Company shall have delivered all
Shares relating to all prior Fixed Request Notices and Optional Amounts, as
applicable, for which payment has been received.
(x)    Listing of Shares. All of the Shares that may be issued pursuant to this
Agreement shall have been approved for listing or quotation on the Trading
Market, subject only to notice of issuance.
(xi)    No Termination Event. There shall not have occurred any event that would
permit the Investor to terminate this Agreement pursuant to Section 7.2.
(xii)    Bring-Down Opinions. On each Settlement Date, the Investor shall have
received an opinion “bring down” from outside counsel to the Company in the form
mutually agreed to by the parties hereto and an opinion “bring down” from
in-house counsel to the Company in the form mutually agreed to by the parties
hereto.

38

--------------------------------------------------------------------------------




(xiii)    No Involuntary Bankruptcy. As of the applicable Fixed Request Exercise
Date and the applicable Settlement Date, and during the applicable Pricing
Period in respect of such Fixed Request Notice, there shall not be any pending
involuntary case (or analogous motion) against the Company under Title 11, U.S.
Code, or any similar federal or state bankruptcy laws or under other laws
relating to bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts or analogous proceedings.
ARTICLE VII    
TERMINATION
Section 7.1    Term, Termination by Mutual Consent. Unless earlier terminated as
provided hereunder, this Agreement shall terminate automatically on the earliest
of (i) the first day of the month next following the 24-month anniversary of the
Effective Date (the “Investment Period”), (ii) the date that the entire dollar
amount of Common Stock registered under the Registration Statement has been
issued and sold and (iii) the date the Investor shall have purchased or acquired
shares of Common Stock pursuant to this Agreement equal to the Aggregate Limit.
Section 7.2    Other Termination. If the Company provides the Investor with an
Other Financing Notice or an Integration Notice, in each case pursuant to
Section 5.6(ii) of this Agreement, then in such cases, subject to Section 7.3,
the Investor shall have the right to terminate this Agreement within the
subsequent 30-day period (the “Event Period”), effective upon one Trading Day’s
prior written notice delivered to the Company in accordance with Section 9.4 at
any time during the Event Period. The Company shall promptly (but in no event
later than 24 hours) notify the Investor (and, if required under applicable law,
including, without limitation, Regulation FD promulgated by the Commission, or
under the applicable rules and regulations of the Trading Market, the Company
shall publicly disclose such information in accordance with Regulation FD and
the applicable rules and regulations of the Trading Market), and, subject to
Section 7.3, the Investor shall have the right to terminate this Agreement at
any time after receipt of such notification, upon one Trading Day’s prior
written notice delivered to the Company, with a copy of such written notice to
the [COFACE Agent], in accordance with Section 9.4 hereof, if: (i) any
condition, occurrence, state of facts or event constituting a Material Adverse
Effect has occurred; (ii) a Fundamental Transaction has occurred or the Company
enters into a definitive agreement providing for a Fundamental Transaction;
(iii) the effectiveness of the Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or the
Registration Statement or the Prospectus is otherwise unavailable to the Company
for the sale of Shares or to the Investor for the resale of Shares, and such
lapse or unavailability continues for a period of 40 consecutive Trading Days or
for more than an aggregate of 90 Trading Days in any 365-day period, other than
due to acts of the Investor; (iv) trading in the Common Stock on the Trading
Market shall have been suspended or the Common Stock shall have failed to be
listed or quoted on the Trading Market, and such suspension or failure continues
for a period of 20 consecutive Trading Days or for more than an aggregate of 60
Trading Days in any 365-day period; or (v) the Company is in material breach or
default of this Agreement, and, if such breach or default is capable of being
cured, such breach or default is not cured within 10 Trading Days after notice
of such breach or default is delivered to the Company pursuant to Section 9.4.

39

--------------------------------------------------------------------------------




Section 7.3    Effect of Termination. In the event of termination by the Company
or the Investor pursuant to Section 7.1 or 7.2, as applicable, written notice
thereof shall forthwith be given to the other party as provided in Section 9.4
and the transactions contemplated by this Agreement shall be terminated without
further action by either party. If this Agreement is terminated as provided in
Section 7.1 or 7.2 herein, this Agreement shall become void and of no further
force and effect, except that (i) the provisions of Article VIII
(Indemnification), Section 9.1 (Fees and Expenses), Section 9.2 (Specific
Enforcement, Consent to Jurisdiction, Waiver of Jury Trial), Section 9.4
(Notices), Section 9.8 (Governing Law), Section 9.9 (Survival), Section 9.11
(Publicity), Section 9.12 (Severability) and this Article VII (Termination)
shall remain in full force and effect notwithstanding such termination, (ii) if
the Investor owns any Shares at the time of such termination, the covenants and
agreements of the Company and the Investor, as applicable, contained in Section
5.1 (Securities Compliance), Section 5.3 (Compliance with Laws), Section 5.7
(Stop Orders), Section 5.8 (Amendments to the Registration Statement; Prospectus
Supplements; Free Writing Prospectuses), Section 5.9 (Prospectus Delivery),
Section 5.11 (Effective Registration Statement), Section 5.12 (Non-Public
Information) and Section 5.13 (Broker/Dealer) shall remain in full force and
effect notwithstanding such termination for a period of six months following
such termination, (iii) the covenants and agreements of the Investor contained
in Section 5.10 (Selling Restrictions) shall remain in full force and effect
notwithstanding such termination for a period of 90 days following such
termination, and (iv) if the Investor owns any Shares at the time of such
termination, the covenants and agreements of the Company contained in Section
5.2 (Registration and Listing) shall remain in full force and effect
notwithstanding such termination for a period of 30 days following such
termination. Notwithstanding anything in this Agreement to the contrary, no
termination of this Agreement by any party shall affect any cash fees paid to
the Investor’s counsel pursuant to Section 9.1, all of which fees shall be
non-refundable, regardless of whether any Fixed Requests are issued by the
Company or settled hereunder. Nothing in this Section 7.3 shall be deemed to
release the Company or the Investor from any liability for any breach under this
Agreement or to impair the rights of the Company and the Investor to compel
specific performance by the other party of its obligations under this Agreement.
ARTICLE VIII    
INDEMNIFICATION
Section 8.1    General Indemnity.
(xiv)    Indemnification by the Company. The Company shall indemnify and hold
harmless the Investor, each of its directors, officers, partners, employees and
Affiliates, and each Person, if any, who controls the Investor within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act
from and against all losses, claims, damages, liabilities and expenses
(including reasonable costs of defense and investigation and all reasonable
attorneys’ fees) to which the Investor and each such other Person may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities and expenses arise out of or are based upon (a) any
violation of United States federal or state securities laws or the rules and
regulations of the Trading Market in connection with the transactions
contemplated by this Agreement by the Company or any of its Subsidiaries,
affiliates, officers, directors or employees, (b) any untrue statement or
alleged untrue statement of a material fact contained, or incorporated by
reference, in

40

--------------------------------------------------------------------------------




the Registration Statement or any amendment thereto or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (c) any untrue statement or alleged untrue
statement of a material fact contained, or incorporated by reference, in the
Prospectus, any Issuer Free Writing Prospectus, or in any amendment thereof or
supplement thereto, or in any “issuer information” (as defined in Rule 433 under
the Securities Act) of the Company, which “issuer information” is required to
be, or is, filed with the Commission or otherwise contained in any Free Writing
Prospectus, or any amendment or supplement thereto, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (A) the Company shall not be liable
under this Section 8.1(i) to the extent that a court of competent jurisdiction
shall have determined by a final judgment (from which no further appeals are
available) that such loss, claim, damage, liability or expense resulted directly
and solely from any such acts or failures to act, undertaken or omitted to be
taken by the Investor or such Person through its bad faith or willful
misconduct, (B) the foregoing indemnity shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Investor expressly
for use in the Current Report or any Prospectus Supplement or Permitted Free
Writing Prospectus, or any amendment thereof or supplement thereto, and (C) with
respect to the Prospectus, the foregoing indemnity shall not inure to the
benefit of the Investor or any such Person from whom the Person asserting any
loss, claim, damage, liability or expense purchased Common Stock, if copies of
all Prospectus Supplements required to be filed pursuant to Section 1.4,
together with the Base Prospectus, were timely delivered or made available to
the Investor pursuant hereto and a copy of the Base Prospectus, together with a
Prospectus Supplement (as applicable), was not sent or given by or on behalf of
the Investor or any such Person to such Person, if required by law to have been
delivered, at or prior to the written confirmation of the sale of the Common
Stock to such Person, and if delivery of the Base Prospectus, together with a
Prospectus Supplement (as applicable), would have cured the defect giving rise
to such loss, claim, damage, liability or expense.
The Company shall reimburse the Investor and each such controlling Person
promptly upon demand (with accompanying presentation of documentary evidence)
for all legal and other costs and expenses reasonably incurred by the Investor
or such indemnified Persons in investigating, defending against, or preparing to
defend against any such claim, action, suit or proceeding with respect to which
it is entitled to indemnification.
(xv)    Indemnification by the Investor. The Investor shall indemnify and hold
harmless the Company, each of its directors, officers, employees and Affiliates,
and each Person, if any, who controls the Company within the meaning of Section
15 of the Securities Act or Section 20(a) of the Exchange Act from and against
all losses, claims, damages, liabilities and expenses (including reasonable
costs of defense and investigation and all reasonable attorneys fees) to which
the Company and each such other Person may become subject, under the Securities
Act or otherwise, insofar as such losses, claims, damages, liabilities and
expenses arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Current Report, the

41

--------------------------------------------------------------------------------




Registration Statement or any Prospectus Supplement or Permitted Free Writing
Prospectus, or in any amendment thereof or supplement thereto, or any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case, to the
extent, but only to the extent, the untrue statement, alleged untrue statement,
omission or alleged omission was made in reliance upon, and in conformity with,
written information furnished by the Investor to the Company expressly for
inclusion in the Current Report, the Registration Statement or such Prospectus
Supplement or Permitted Free Writing Prospectus, or any amendment thereof or
supplement thereto.
The Investor shall reimburse the Company and each such director, officer or
controlling Person promptly upon demand for all legal and other costs and
expenses reasonably incurred by the Company or such indemnified Persons in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.
Section 8.2    Indemnification Procedures. Promptly after a Person receives
notice of a claim or the commencement of an action for which the Person intends
to seek indemnification under Section 8.1, the Person will notify the
indemnifying party in writing of the claim or commencement of the action, suit
or proceeding; provided, however, that failure to notify the indemnifying party
will not relieve the indemnifying party from liability under Section 8.1, except
to the extent it has been materially prejudiced by the failure to give notice.
The indemnifying party will be entitled to participate in the defense of any
claim, action, suit or proceeding as to which indemnification is being sought,
and if the indemnifying party acknowledges in writing the obligation to
indemnify the party against whom the claim or action is brought, the
indemnifying party may (but will not be required to) assume the defense against
the claim, action, suit or proceeding with counsel satisfactory to it. After an
indemnifying party notifies an indemnified party that the indemnifying party
wishes to assume the defense of a claim, action, suit or proceeding, the
indemnifying party will not be liable for any legal or other expenses incurred
by the indemnified party in connection with the defense against the claim,
action, suit or proceeding except that if, in the opinion of counsel to the
indemnifying party, one or more of the indemnified parties should be separately
represented in connection with a claim, action, suit or proceeding, the
indemnifying party will pay the reasonable fees and expenses of one separate
counsel for the indemnified parties. Each indemnified party, as a condition to
receiving indemnification as provided in Section 8.1, will cooperate in all
reasonable respects with the indemnifying party in the defense of any action or
claim as to which indemnification is sought. No indemnifying party will be
liable for any settlement of any action effected without its prior written
consent. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested (by written notice provided in accordance with
Section 9.4) an indemnifying party to reimburse the indemnified party for fees
and expenses of counsel, such indemnifying party agrees that it shall be liable
for any settlement of the nature contemplated hereby effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received written notice of the terms of such
settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of

42

--------------------------------------------------------------------------------




such settlement. No indemnifying party will, without the prior written consent
of the indemnified party, effect any settlement of a pending or threatened
action with respect to which an indemnified party is, or is informed that it may
be, made a party and for which it would be entitled to indemnification, unless
the settlement includes an unconditional release of the indemnified party from
all liability and claims which are the subject matter of the pending or
threatened action.
If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the indemnified party, contribute to the
amount paid or payable by the indemnified party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
indemnified party, on the other hand, from the sale of Shares which is the
subject of the claim, action, suit or proceeding which resulted in the loss or
liability or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.
The remedies provided for in Section 8.1 and this Section 8.2 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified Person at law or in equity.
ARTICLE IX    
MISCELLANEOUS
Section 9.1    Fees and Expenses.
(iii)    Each party shall bear its own fees and expenses related to the
transactions contemplated by this Agreement; provided, however, that the Company
shall pay, on or prior to the Effective Date, by wire transfer of immediately
available funds to an account designated by the Investor’s counsel, promptly
following the receipt of an invoice therefor, all reasonable attorneys’ fees and
expenses (exclusive of disbursements and out-of-pocket expenses) incurred by the
Investor, up to $35,000, in connection with the preparation, negotiation,
execution and delivery of this Agreement, legal due diligence of the Company and
review of the Registration Statement, the Base Prospectus, the Current Report,
any Permitted Free Writing Prospectus and all other related transaction
documentation. The Company shall pay all U.S. federal, state and local stamp and
other similar transfer and other taxes and duties levied in connection with
issuance of the Shares pursuant hereto. For the avoidance of doubt, all of the
fees payable to the Investor or its counsel pursuant to this Section 9.1 shall
be non-refundable, regardless of whether any Fixed Requests are issued by the
Company or settled hereunder.
(iv)    If the Company issues a Fixed Request Notice and fails to deliver the
Shares (which have been approved for listing or quotation on the Trading Market,
if such an approval is required for the listing or quotation thereof on the
Trading Market) to the Investor on the applicable

43

--------------------------------------------------------------------------------




Settlement Date and such failure continues for 10 Trading Days, the Company
shall pay the Investor, in cash (or, at the option of the Investor, in shares of
Common Stock which have not been registered under the Securities Act valued at
the applicable Discount Price of the Shares failed to be delivered; provided
that the issuance thereof by the Company would not violate the Securities Act or
any applicable U.S. federal or state securities laws), as partial damages for
such failure and not as a penalty, an amount equal to 2.0% of the payment
required to be paid by the Investor on such Settlement Date (i.e., the sum of
the Fixed Amount Requested and the Optional Amount Dollar Amount) for the
initial 30 days following such Settlement Date until the Shares (which have been
approved for listing or quotation on the Trading Market, if such an approval is
required for the listing or quotation thereof on the Trading Market) have been
delivered, and an additional 2.0% for each additional 30-day period thereafter
until the Shares (which have been approved for listing or quotation on the
Trading Market, if such an approval is required for the listing or quotation
thereof on the Trading Market) have been delivered, which amount shall be
prorated for such periods less than 30 days, subject in all cases to the
Exchange Cap (except to the extent the Exchange Cap shall be inapplicable as
expressly provided in Sections 2.12 and 2.13). Nothing in this Section 9.1(ii)
shall be deemed to release the Company from any liability for any breach under
this Agreement, or to impair the rights of the Investor to compel specific
performance by the Company of its obligations under this Agreement.
Section 9.2    Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial.
(iii)    The Company and the Investor acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that either party shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement by the other party and to enforce specifically the terms and
provisions hereof (without the necessity of showing economic loss and without
any bond or other security being required), this being in addition to any other
remedy to which either party may be entitled by law or equity.
(iv)    Each of the Company and the Investor (a) hereby irrevocably submits to
the jurisdiction of the U.S. District Court and other courts of the United
States sitting in the City and State of New York, Borough of Manhattan, for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement, and (b) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 9.2 shall affect or limit any right to serve
process in any other manner permitted by law.
(v)    EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR

44

--------------------------------------------------------------------------------




INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES RELATING HERETO. EACH OF THE
COMPANY AND THE INVESTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.2.
Section 9.3    Entire Agreement; Amendment. This Agreement, together with the
exhibits referred to herein and the Disclosure Schedule, represents the entire
agreement of the parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by either party
relative to subject matter hereof not expressly set forth herein. Except as
expressly provided in Section 2.12, no provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto. The
Disclosure Schedule and all exhibits to this Agreement are hereby incorporated
by reference in, and made a part of, this Agreement as if set forth in full
herein.
Section 9.4    Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile (with facsimile
machine confirmation of delivery received) at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The address
for such communications shall be:
If to the Company:
Globalstar, Inc.
 
300 Holiday Square Blvd.
 
Covington, Louisiana 70433
 
Telephone Number: (985) 335-1500
 
Fax: (985) 335-1900
 
Attention: James Monroe III



With a copy (which shall
not constitute notice) to:


Taft Stettinius & Hollister LLP
 
425 Walnut Street, Suite 1800
 
Cincinnati, Ohio 45202
 
Telephone Number: (513) 357-9670
 
Fax: (513) 381-0205
 
Attention: Bridget C. Hoffman




45

--------------------------------------------------------------------------------




If to the Investor:
Terrapin Opportunity, L.P.
 
4th Floor, Rodus Building
 
P.O. Box 765
 
Road Town, Tortola
 
British Virgin Islands
 
Telephone Number: (284) 494-8086
 
Fax: (284) 494-9474
 
Attention: Peter W. Poole



With a copy (which shall
not constitute notice) to:


Greenberg Traurig, LLP
 
The MetLife Building
 
200 Park Avenue
 
New York, NY 10166
 
Telephone Number: (212) 801-9200
 
Fax: (212) 801-6400
 
Attention: Anthony J. Marsico


If to the COFACE Agent:
BNP Paribas
Asset Finance Export Finance
Commercial Support and Loan Implementation
 
ACI: CHDESA 1
 
37, Place du Marché Saint Honoré
75031 Paris Cedex 01
France
 
Telephone Number: +33 (0)1 43 16 81 79
 
Fax: +33 (0)1 43 16 81 84
 
Attention: Mrs. Dominique Laplasse
                 Mrs. Silvie Caset Carricaburru


 
 

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.
Section 9.5    Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.
Section 9.6    Headings; Construction. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof. Unless the

46

--------------------------------------------------------------------------------




context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found. The parties
agree that each of them and their respective counsel has reviewed and had an
opportunity to revise this Agreement and, therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement. In
addition, each and every reference to share prices and shares of Common Stock in
this Agreement shall be subject to adjustment for any stock splits, stock
combinations, stock dividends, recapitalizations and other similar transactions
that occur on or after the date of this Agreement. Any reference in this
Agreement to “Dollars” or “$” shall mean the lawful currency of the United
States of America.
Section 9.7    Successors and Assigns. The Investor may not assign this
Agreement to any Person without the prior consent of the Company, in the
Company’s sole discretion. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. The assignment by a
party to this Agreement of any rights hereunder shall not affect the obligations
of such party under this Agreement.
Section 9.8    Governing Law. This Agreement shall be governed by and construed
in accordance with the internal procedural and substantive laws of the State of
New York, without giving effect to the choice of law provisions of such state
that would cause the application of the laws of any other jurisdiction.
Section 9.9    Survival. The representations, warranties, covenants and
agreements of the Company and the Investor contained in this Agreement shall
survive the execution and delivery hereof until the termination of this
Agreement; provided, however, that (i) the provisions of Article VII
(Termination), Article VIII (Indemnification), Section 9.1 (Fees and Expenses),
Section 9.2 (Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial), Section 9.4 (Notices), Section 9.8 (Governing Law), Section 9.11
(Publicity), Section 9.12 (Severability) and this Section 9.9 (Survival) shall
remain in full force and effect notwithstanding such termination, (ii) if the
Investor owns any Shares at the time of such termination, the covenants and
agreements of the Company and the Investor, as applicable, contained in Section
5.1 (Securities Compliance), Section 5.3 (Compliance with Laws), Section 5.7
(Stop Orders), Section 5.8 (Amendments to the Registration Statement; Prospectus
Supplements; Free Writing Prospectuses), Section 5.9 (Prospectus Delivery),
Section 5.11 (Effective Registration Statement), Section 5.12 (Non-Public
Information) and Section 5.13 (Broker/Dealer) shall remain in full force and
effect notwithstanding such termination for a period of six months following
such termination, (iii) the covenants and agreements of the Investor contained
in Section 5.10 (Selling Restrictions) shall remain in full force and effect
notwithstanding such termination for a period of 90 days following such
termination, and (iv) if the Investor owns any Shares at the time of such
termination, the covenants and agreements of the Company contained in Section
5.2 (Registration and Listing) shall remain in full force and effect
notwithstanding such termination for a period of 30 days following such
termination.

47

--------------------------------------------------------------------------------




Section 9.10    Counterparts. This Agreement may be executed in counterparts,
all of which taken together shall constitute one and the same original and
binding instrument and shall become effective when all counterparts have been
signed by each party and delivered to the other parties hereto, it being
understood that all parties hereto need not sign the same counterpart. In the
event any signature is delivered by facsimile, digital or electronic
transmission, such transmission shall constitute delivery of the manually
executed original and the party using such means of delivery shall thereafter
cause four additional executed signature pages to be physically delivered to the
other parties within five days of the execution and delivery hereof. Failure to
provide or delay in the delivery of such additional executed signature pages
shall not adversely affect the efficacy of the original delivery.
Section 9.11    Publicity. The Investor shall have the right to approve, prior
to issuance or filing, any press release, Commission filing or any other public
disclosure made by or on behalf of the Company relating to the Investor, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby (unless the same disclosure has been previously reviewed and
approved by the Investor); provided, however, that except as otherwise provided
in this Agreement, the Company shall be entitled, without the prior approval of
the Investor, to make any press release or other public disclosure (including
any filings with the Commission) with respect thereto as is required by
applicable law and regulations (including the regulations of the Trading
Market), so long as prior to making any such press release or other public
disclosure, if reasonably practicable, the Company and its counsel shall have
provided the Investor and its counsel with a reasonable opportunity to review
and comment upon, and shall have consulted with the Investor and its counsel on
the form and substance of, such press release or other disclosure.
Section 9.12    Severability. The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
Section 9.13    No Third Party Beneficiaries. Except as expressly provided in
Article VIII, this Agreement is intended only for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
Section 9.14    Further Assurances. From and after the date of this Agreement,
upon the request of the Investor or the Company, each of the Company and the
Investor shall execute and deliver such instrument, documents and other writings
as may be reasonably necessary or desirable to confirm and carry out and to
effectuate fully the intent and purposes of this Agreement.
[Signature Page Follows]



48

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
GLOBALSTAR, INC.:
 
 
 
 
 
By:
/s/ James Monroe III
 
Name: James Monroe III
 
 
Title: Chief Executive Officer
 



TERRAPIN OPPORTUNITY, L.P.:
 
 
By:
/s/ Richard J. Wells
 
Name: Richard J. Wells
 
Title: CFO








NY 245246544v6

--------------------------------------------------------------------------------




ANNEX A TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS
“Acceptable Financing” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
“Affiliate” shall have the meaning assigned to such term in Rule 12b-2 under the
Exchange Act.
“Aggregate Limit” shall have the meaning assigned to such term in Section 1.1
hereof.
“Agreement” shall have the meaning assigned to such term in the Preamble.
“Announcement Date” shall have the meaning assigned to such term in Section 2.14
hereof.
“ATM” shall have the meaning assigned to such term in Section 5.6(ii) hereof.
“Base Prospectus” shall mean the Company’s prospectus, dated July 31, 2015, a
preliminary form of which is included in the Registration Statement, including
the documents incorporated by reference therein.
“Below Market Offering” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
“Broker-Dealer” shall have the meaning assigned to such term in Section 5.13
hereof.
“Bylaws” shall have the meaning assigned to such term in Section 4.3 hereof.
“Charter” shall have the meaning assigned to such term in Section 4.3 hereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Commission” shall mean the Securities and Exchange Commission or any successor
entity.
“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the Commission by the Company pursuant to the reporting requirements of the
Exchange Act, including all material filed or furnished pursuant to Section
13(a), 13(c), 14 or 15(d) of the Exchange Act, since December 31, 2014,
including, without limitation, the Annual Report on Form 10-K filed by the
Company for its fiscal year ended December 31, 2014 (as the same may be amended,
the “2014 Form 10-K”), and which hereafter shall be filed with or furnished to
the Commission by the Company during the Investment Period, including, without
limitation, the Current Report, (2) the Registration Statement, as the same may
be amended from time to time, the Prospectus and each Prospectus Supplement, and
each Permitted Free Writing Prospectus and (3) all information contained in such
filings and all documents and disclosures that have been and heretofore shall be
incorporated by reference therein.
“Common Stock” shall have the meaning assigned to such term in the Recitals.

 
NY 245246544v6

--------------------------------------------------------------------------------




“Company” shall have the meaning assigned to such term in the Preamble.
“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.
“Current Report” shall have the meaning assigned to such term in Section 1.4
hereof.
“Disclosure Schedule” shall have the meaning assigned to such term in Article IV
hereof.
“Discount Price” shall have the meaning assigned to such term in Section 2.2
hereof.
“DTC” means The Depository Trust Company, a subsidiary of The Depository Trust &
Clearing Corporation, or any successor thereto.
“Earnings Announcement” shall have the meaning assigned to such term in Section
2.14 hereof.
“Earnings 8-K” shall have the meaning assigned to such term in Section 2.14
hereof.
“EDGAR” shall have the meaning assigned to such term in Section 4.3 hereof.
“Effective Date” shall mean the date of this Agreement.
“Environmental Laws” shall have the meaning assigned to such term in Section
4.17 hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Event Period” shall have the meaning assigned to such term in Section 7.2
hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.
“Exchange Cap” shall have the meaning assigned to such term in Section 2.12
hereof.
“FCPA” shall have the meaning assigned to such term in Section 4.29 hereof.
“Filing Time” shall have the meaning assigned to such term in Section 2.14
hereof.
“FINRA” shall have the meaning assigned to such term in Section 4.5 hereof.
“Fixed Amount Requested” shall mean the amount of a Fixed Request requested by
the Company in a Fixed Request Notice delivered pursuant to Section 2.1 hereof.
“Fixed Request” means the transactions contemplated under Sections 2.1 through
2.8 of this Agreement.
“Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.




--------------------------------------------------------------------------------




“Fixed Request Exercise Date” shall have the meaning assigned to such term in
Section 2.2 hereof.
“Fixed Request Notice” shall have the meaning assigned to such term in Section
2.1 hereof.
“Free Writing Prospectus” shall mean a “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.
“Fundamental Transaction” means any one or more of the following: (i) the
Company shall, directly or indirectly, in one or more related transactions, (1)
consolidate or merge with or into (whether or not the Company is the surviving
corporation) another Person, with the result that the holders of the Company’s
capital stock immediately prior to such consolidation or merger together
beneficially own less than 50% of the outstanding voting power of the surviving
or resulting corporation, or (2) sell, lease, license, assign, transfer, convey
or otherwise dispose of all or substantially all of the properties or assets of
the Company to another Person, or (3) take action to facilitate a purchase,
tender or exchange offer by another Person that is accepted by the holders of
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the Person or Persons making or party to, or
associated or affiliated with the Persons making or party to, such purchase,
tender or exchange offer), or (4) consummate a stock or share purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify its Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock.
“FWG” shall have the meaning assigned to such term in Section 4.15 hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.
“Governmental Licenses” shall have the meaning assigned to such term in Section
4.16(a) hereof.
“Indebtedness” shall have the meaning assigned to such term in Section 4.11
hereof.
“Initial Prospectus Supplement” shall have the meaning assigned to such term in
Section 1.4 hereof.
“Integration Notice” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
“Intellectual Property” shall have the meaning assigned to such term in Section
4.16(b) hereof.
“Investment Period” shall have the meaning assigned to such term in Section 7.1
hereof.




--------------------------------------------------------------------------------




“Investor” shall have the meaning assigned to such term in the Preamble.
“Issuer Free Writing Prospectus” shall mean an “issuer free writing prospectus,”
as defined in Rule 433 promulgated under the Securities Act, relating to the
Shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i) under the Securities
Act, in each case, in the form filed or required to be filed with the Commission
or, if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) under the Securities Act.
“Knowledge” means the actual knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have knowledge
or information with respect to the matter in question.
“Material Adverse Effect” shall mean if any of the following shall occur: (a)
the Company (1) commences a voluntary case (or analogous motion) under Title 11,
U.S. Code, or any similar federal or state bankruptcy laws or under other laws
relating to bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts or analogous proceedings; (2) consents to or fails to contest in a timely
and appropriate manner any petition filed against it in an involuntary case
under such bankruptcy laws or other laws; (3) applies for or consents to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or substantially all of its property, domestic or foreign; or (4) makes a
general assignment for the benefit of creditors; (b) the Company’s board of
directors approves or authorizes any action for the purpose of any of the
matters described in clause (a) above; (c) any Person commences an involuntary
case (or analogous motion) against the Company under Title 11, U.S. Code, or any
similar federal or state bankruptcy laws or under other laws relating to
bankruptcy, insolvency, reorganization, winding-up or adjustment of debts or
analogous proceedings and such case (or analogous motion) has not been dismissed
within 120 days of its filing; or (d) a court of competent jurisdiction (1)
enters an order or decree that is for relief against the Company under Title 11,
U.S. Code, or any similar federal or state bankruptcy laws or under other laws
relating to bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts or analogous proceedings or (2) orders the liquidation of the Company or
any Significant Subsidiary.
“Material Agreements” shall have the meaning assigned to such term in Section
4.18 hereof.
“Money Laundering Laws” shall have the meaning assigned to such term in Section
4.30 hereof.
“Multiplier” shall have the meaning assigned to such term in Section 2.3 hereof.
“NYSE MKT” means The NYSE MKT or any successor thereto.
“OFAC” shall have the meaning assigned to such term in Section 4.31 hereof.
“Optional Amount” means the transactions contemplated under Sections 2.9 through
2.11 of this Agreement.




--------------------------------------------------------------------------------




“Optional Amount Dollar Amount” shall mean the actual amount of proceeds
received by the Company pursuant to the exercise of an Optional Amount under
this Agreement.
“Optional Amount Notice” shall mean a notice sent to the Company with regard to
the Investor’s election to exercise all or any portion of an Optional Amount, as
provided in Section 2.11 hereof and substantially in the form attached hereto as
Exhibit B.
“Optional Amount Threshold Price” shall have the meaning assigned to such term
in Section 2.1 hereof.
“Other Financing” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
“Other Financing Notice” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
“Permitted Free Writing Prospectus” shall have the meaning assigned to such term
in Section 5.8(ii) hereof.
“Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.
“Plan” shall have the meaning assigned to such term in Section 4.24 hereof.
“Price Reset Provision” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
“Pricing Period” shall mean a period of 10 consecutive Trading Days commencing
on the first Trading Day of the Pricing Period set forth in the Fixed Request
Notice, or such other period mutually agreed upon by the Investor and the
Company.
“Prospectus” shall mean the Base Prospectus, as supplemented by any Prospectus
Supplement, including the documents incorporated by reference therein, together
with any Permitted Free Writing Prospectus.
“Prospectus Supplement” shall mean any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the
Commission pursuant to Rule 424(b) under the Securities Act, including the
documents incorporated by reference therein.
“Reduction Notice” shall have the meaning assigned to such term in Section 2.8
hereof.
“Reference Period” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
“Registration Period” shall have the meaning assigned to such term in Section
5.11 hereof.
“Registration Statement” shall mean the registration statement on Form S-3ASR,
Commission File Number 333-205968, filed by the Company with the Commission
under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time
(including any related abbreviated registration statement to




--------------------------------------------------------------------------------




register additional shares of Common Stock filed by the Company pursuant to Rule
462(b) under the Securities Act), including all documents filed as part thereof
or incorporated by reference therein, and including all information deemed to be
a part thereof at the time of effectiveness pursuant to Rule 430B under the
Securities Act, including any comparable successor registration statement filed
by the Company with the Commission under the Securities Act for the registration
of shares of its Common Stock, including the Shares.
“Renewal Date” shall have the meaning assigned to such term in Section 5.11.
“Restricted Period” shall have the meaning assigned to such term in Section
5.10(i) hereof.
“Restricted Person” shall have the meaning assigned to such term in Section
5.10(i) hereof.
“Restricted Persons” shall have the meaning assigned to such term in Section
5.10(i) hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.
“Settlement Date” shall have the meaning assigned to such term in Section 2.7
hereof.
“Shares” shall mean shares of Common Stock issuable to the Investor upon
exercise of a Fixed Request and shares of Common Stock issuable to the Investor
upon exercise of an Optional Amount.
“Short Sales” means “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.
“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.
“Similar Financing” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
“SOXA” shall have the meaning assigned to such term in Section 4.6(c) hereof.
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
Persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.
“Threshold Price” is the lowest price (except to the extent otherwise provided
in Section 2.6) at which the Company may sell Shares during the applicable
Pricing Period as set forth in a Fixed Request Notice (not taking into account
the applicable percentage discount during such Pricing Period determined in
accordance with Section 2.2); provided, however, that at no time shall the
Threshold Price be lower than $1.00 per share unless the Company and the
Investor shall mutually agree.
“Total Commitment” shall have the meaning assigned to such term in Section 1.1
hereof.




--------------------------------------------------------------------------------




“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the NYSE MKT.
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the New York
Stock Exchange, the NYSE MKT, the NYSE Arca, The NASDAQ Capital Market, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any successors to
any of the foregoing), whichever is at the time the principal trading exchange
or market for the Common Stock. The definition of “Trading Market” shall also
include (i) the OTC Bulletin Board and (ii) the OTCQX and the OTCQB operated by
OTC Markets Group Inc. (or any successors to any of the foregoing) solely to the
extent (and only for so long as) the Company is eligible to continue to utilize
the Registration Statement for the offering and sale of the Shares contemplated
by this Agreement in reliance on General Instruction I.B.1. or General
Instruction I.B.6. of Form S-3.
“VWAP” shall mean the daily volume weighted average price (based on a Trading
Day from 9:30 a.m. to 4:00 p.m. (New York City time)) of the Common Stock on the
Trading Market as reported by Bloomberg Financial L.P. using the AQR function.
“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Other Financing,
determined by using a standard Black-Scholes option-pricing model using an
expected volatility percentage as shall be mutually agreed by the Investor and
the Company. In the case of a dispute relating to such expected volatility
assumption, the Investor shall obtain applicable volatility data from three
investment banking firms of nationally recognized reputation, and the parties
hereto shall use the average thereof for purposes of determining the expected
volatility percentage in connection with the Black-Scholes calculation referred
to in the immediately preceding sentence.






--------------------------------------------------------------------------------




EXHIBIT A TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF FIXED REQUEST NOTICE
To:
 
 
Fax#:
 
 



Reference is made to the Common Stock Purchase Agreement, dated as of August 7,
2015 (the “Purchase Agreement”), between Globalstar, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Terrapin Opportunity, L.P., a limited partnership organized under the laws
of the British Virgin Islands. Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Purchase Agreement.
In accordance with and pursuant to Section 2.1 of the Purchase Agreement, the
Company hereby issues this Fixed Request Notice to exercise a Fixed Request for
the Fixed Amount Requested indicated below.
Fixed Amount Requested:
 
Optional Amount Dollar Amount:
 
Pricing Period start date:
 
Pricing Period end date:
 
Settlement Date:
 
Fixed Request Threshold Price:
 
Optional Amount Threshold Price:
 
Dollar Amount of Common Stock Currently Unissued under the Registration
Statement;
 
Dollar Amount of Common Stock Currently Available under the Aggregate Limit:
 
 




Dated:   
Globalstar, Inc.


By:    
Name:
Title:
 
Address:
Facsimile No.

AGREED AND ACCEPTED
By:
 
 
 
Name:
 
Title





--------------------------------------------------------------------------------




EXHIBIT B TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF OPTIONAL AMOUNT NOTICE
To:
 
 
Fax#:
 
 

Reference is made to the Common Stock Purchase Agreement dated as of August 7,
2015 (the “Purchase Agreement”) between Globalstar, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Terrapin Opportunity, L.P., a limited partnership organized under the laws
of the British Virgin Islands (the “Investor”). Capitalized terms used and not
otherwise defined herein shall have the meanings given such terms in the
Purchase Agreement.
In accordance with and pursuant to Section 2.11 of the Purchase Agreement, the
Investor hereby issues this Optional Amount Notice to exercise an Optional
Amount for the Optional Amount Dollar Amount indicated below.
Optional Amount Dollar Amount Exercised
 
Number of Shares to be purchased
 
VWAP on the date hereof:
 
Discount Price:
 
Settlement Date:
 
Threshold Price:
 
 
 
 
 
Dated:   
Globalstar, Inc.


By:    
Name
Title:
 
Address:
Facsimile No.





--------------------------------------------------------------------------------




EXHIBIT C TO THE
COMMON STOCK PURCHASE AGREEMENT
CERTIFICATE OF THE COMPANY
CLOSING CERTIFICATE
_________, 201__
The undersigned, the [___________] of Globalstar, Inc., a corporation organized
and existing under the laws of the State of Delaware (the “Company”), delivers
this certificate in connection with the Common Stock Purchase Agreement, dated
as of August 7, 2015 (the “Agreement”), by and between the Company and Terrapin
Opportunity, L.P., a limited partnership organized under the laws of the British
Virgin Islands (the “Investor”), and hereby certifies on the date hereof that
(capitalized terms used herein without definition have the meanings assigned to
them in the Agreement):
1.    Attached hereto as Exhibit A is a true, complete and correct copy of the
Certificate of Incorporation of the Company as filed with the Secretary of State
of the State of Delaware. The Certificate of Incorporation of the Company has
not been further amended or restated, and no document with respect to any
amendment to the Certificate of Incorporation of the Company has been filed in
the office of the Secretary of State of the State of Delaware since the date
shown on the face of the state certification relating to the Company’s
Certificate of Incorporation, which is in full force and effect on the date
hereof, and no action has been taken by the Company in contemplation of any such
amendment or the dissolution, merger or consolidation of the Company.
2.    Attached hereto as Exhibit B is a true and complete copy of the Bylaws of
the Company, as amended and restated through, and as in full force and effect
on, the date hereof, and no proposal for any amendment, repeal or other
modification to the Bylaws of the Company has been taken or is currently pending
before the Board of Directors or stockholders of the Company.
3.    The Board of Directors of the Company has approved the transactions
contemplated by the Agreement; said approval has not been amended, rescinded or
modified and remains in full force and effect as of the date hereof.
4.    Each person who, as an officer of the Company, or as attorney-in-fact of
an officer of the Company, signed (i) the Agreement and (ii) any other document
delivered prior hereto or on the date hereof in connection with the transactions
contemplated by the Agreement, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.
IN WITNESS WHEREOF, I have signed my name as of the date first above written.
Globalstar, Inc.


By:


 Print Name:   


 Title:   







--------------------------------------------------------------------------------




EXHIBIT D TO THE
COMMON STOCK PURCHASE AGREEMENT
COMPLIANCE CERTIFICATE
In connection with the issuance of shares of common stock of Globalstar, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), pursuant to the Fixed Request Notice, dated [_____________],
delivered by the Company to Terrapin Opportunity, L.P. (the “Investor”) pursuant
to Article II of the Common Stock Purchase Agreement, dated as of August 7,
2015, by and between the Company and the Investor (the “Agreement”), the
undersigned hereby certifies as follows:
1.    The undersigned is the duly elected [_____________] of the Company.
2.    Except as set forth in the attached Disclosure Schedule, the
representations and warranties of the Company set forth in Article IV of the
Agreement (i) that are not qualified by “materiality” or “Material Adverse
Effect” are true and correct in all material respects as of [insert Fixed
Request Exercise Date] and as of the date hereof with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct in all material respects as of such other date
and (ii) that are qualified by “materiality” or “Material Adverse Effect” are
true and correct as of [insert Fixed Request Exercise Date] and as of the date
hereof with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties are true and correct as of such other
date.
3.    The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Agreement to be
performed, satisfied or complied with by the Company at or prior to [insert
Fixed Request Exercise Date] and the date hereof.
4.    As of [insert Fixed Request Exercise Date] and the date hereof, (i) the
Registration Statement did not and does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, (ii) the
Prospectus did not and does not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading and (iii) no event has occurred as a result of
which it is necessary to amend or supplement the Registration Statement or the
Prospectus in order to make the statements therein not untrue or misleading for
clauses (i) and (ii) above, respectively, to be true and correct.
5.    As of [insert Fixed Request Exercise Date] and the date hereof, the
Company did not and does not possess any material non-public information.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.
The undersigned has executed this Certificate this [___] day of [___________],
20[__].
   


 Print Name:   


 Title:   


 

--------------------------------------------------------------------------------









NY 245246544v6

--------------------------------------------------------------------------------




DISCLOSURE SCHEDULE
RELATING TO THE COMMON STOCK
PURCHASE AGREEMENT, DATED AS OF AUGUST 7, 2015
BETWEEN GLOBALSTAR, INC. AND TERRAPIN OPPORTUNITY, L.P.
This disclosure schedule is made and given pursuant to Article IV of the Common
Stock Purchase Agreement, dated as of August 7, 2015 (the “Agreement”), by and
between Globalstar, Inc., a Delaware corporation (the “Company”), and Terrapin
Opportunity, L.P., a limited partnership organized under the laws of the British
Virgin Islands. Unless the context otherwise requires, all capitalized terms are
used herein as defined in the Agreement. The numbers below correspond to the
section numbers of representations and warranties in the Agreement most directly
modified by the below exceptions.

 

--------------------------------------------------------------------------------




FORM OF OPINION OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 6.1(i) OF THE COMMON STOCK PURCHASE AGREEMENT
DATED AS OF AUGUST 7, 2015 BETWEEN GLOBALSTAR, INC.
AND TERRAPIN OPPORTUNITY, L.P.
[Company Counsel’s Letterhead]
1.    The Company has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to own its properties and to conduct its business as described in the
Registration Statement and the Prospectus. Based on certificates from public
officials, we confirm that the Company is duly qualified to do business as a
foreign corporation and is in good standing in the State of Louisiana.
2.    The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Purchase Agreement and to issue
the Shares in accordance with the terms thereof. The execution and delivery of
the Purchase Agreement by the Company, and the consummation by the Company of
the transactions contemplated thereby (including, without limitation, the
issuance of the Shares) have been duly and validly authorized by all necessary
corporate action and, except for any consent or authorization of the Company’s
Board of Directors or a committee thereof in connection with the delivery of a
Fixed Request Notice or grant of an Optional Amount to the Investor, no further
consent or authorization of the Company, its Board of Directors or its
stockholders is required.
3.    The Purchase Agreement has been duly executed and delivered by the
Company, and (assuming the due authorization, execution and delivery thereof by
the Investor) the Purchase Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).
4.    The execution, delivery and performance of the Purchase Agreement by the
Company and the consummation by the Company of the transactions contemplated
thereby (including, without limitation, the issuance of the Shares) do not and
will not: (i) violate the Company’s [Governing Documents] [TO BE DEFINED]; (ii)
violate the General Corporation Law of the State of Delaware, or any federal or
Louisiana state statute, rule or regulation applicable to the Company; or (iii)
require any consents, approvals, or authorizations to be obtained by the
Company, or any registrations, declarations or filings to be made by the
Company, in each case, under the General Corporation Law of the State of
Delaware or any federal or Louisiana state statute, rule or regulation
applicable to the Company that have not been obtained or made.
5.    Assuming that (i) the Company was a “well known seasoned issuer” (as
defined in Rule 405 under the Securities Act) as of the date of the filing of
the Registration Statement and (ii) the Company has not received from the
Commission any notice pursuant to Rule 401(g)(2) under the Securities Act
objecting to the use of the automatic shelf registration form, the Registration




--------------------------------------------------------------------------------




Statement became effective upon filing with the Commission on July 31, 2015
pursuant to Rule 462 under the Securities Act. With your consent, based solely
on a telephonic confirmation by a member of the Staff of the Commission on
August [__], 2015, no stop order suspending the effectiveness of the
Registration Statement has been issued under the Securities Act and no
proceedings therefor have been initiated by the Commission. Any required filing
of the Prospectus and a Prospectus Supplement with the Commission pursuant to
Rule 424(b) under the Securities Act has been made in the manner and within the
time period required by Rule 424(b) (without reference to Rule 424(b)(8)) under
the Securities Act. Any other material required to be filed by the Company
pursuant to Rule 433(d) under the Securities Act has been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433 under the Securities Act.
6.    The Registration Statement, as of the date it became effective (and at
each deemed effective date with respect to the Investor pursuant to Rule
430B(f)(2)), and the Prospectus and each Prospectus Supplement, as of its date,
complied as to form in all material respects with the requirements for
registration statements on Form S-3 under the Act; it being understood, however,
that we express no opinion with respect to Regulation S-T or the financial
statements, schedules or other financial data included in or incorporated by
reference in or omitted from the Registration Statement, the Prospectus or any
Prospectus Supplement. For purposes of this paragraph, we have assumed that the
statements made in the Registration Statement, the Prospectus and each
Prospectus Supplement are correct and complete.
7.    When issued and paid for in accordance with the Purchase Agreement, the
Shares will be duly authorized and validly issued, fully paid and nonassessable,
free and clear of all liens, charges, taxes, security interests, encumbrances,
rights of first refusal, preemptive or similar rights and other encumbrances
under the Company’s Governing Documents, the laws of the State of Delaware or
any material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Company is a party or is
bound that has been filed as an exhibit to the 2014 Form 10-K or any other
Commission Document filed after the 2014 Form 10-K.
8.    The Company is not an “investment company” or any entity controlled by an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.
In addition, we have participated in conferences with officers and other
representatives of the Company and representatives of the independent registered
public accounting firm for the Company, at which the contents of the
Registration Statement, the Prospectus and each Prospectus Supplement, and the
Commission Documents incorporated by reference therein, and each Issuer Free
Writing Prospectus and related matters were discussed and, although we are not
passing upon, and do not assume any responsibility for, the accuracy,
completeness or fairness of the statements contained or incorporated by
reference in the Registration Statement, the Prospectus, each Prospectus
Supplement, or the Commission Documents incorporated by reference therein, and
each Issuer Free Writing Prospectus and have not made any independent check or
verification thereof, during the course of such participation, no facts came to
our attention that caused us to believe that the Registration Statement, at the
time it became effective (and at each deemed effective date with respect to the
Investor pursuant to Rule 430B(f)(2)), and as of the date hereof, together with
the




--------------------------------------------------------------------------------




Commission Documents incorporated by reference therein, at such time and as of
the date hereof, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus, as of its date and as
of the date hereof, together with the Commission Documents incorporated by
reference therein, at that date and as of the date hereof, and each Issuer Free
Writing Prospectus, on the date of its first use, contained an untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; it being understood that we express no belief with respect to
the financial statements, the notes and schedules thereto, other financial data,
or exhibits included in, incorporated by reference in, or omitted from, the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus.






--------------------------------------------------------------------------------




FORM OF OPINION OF IN-HOUSE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 6.1(i) OF THE COMMON STOCK PURCHASE AGREEMENT
DATED AS OF AUGUST 7, 2015 BETWEEN GLOBALSTAR, INC.
AND TERRAPIN OPPORTUNITY, L.P.
[Company Letterhead]
1.    The Company and each of its Subsidiaries is duly qualified to do business
as a foreign corporation and is in good standing in every jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction in which the failure to be
so qualified would not have a Material Adverse Effect.
2.    The execution, delivery and performance of the Purchase Agreement by the
Company and the consummation by the Company of the transactions contemplated
thereby (including, without limitation, the issuance of the Shares) do not and
will not: (i) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Company or any of its
Significant Subsidiaries is a party, (ii) create or impose a lien, charge or
encumbrance on any property of the Company under any agreement or any commitment
to which the Company or any Significant Subsidiary is a party or by which the
Company or any Significant Subsidiary is bound or by which any of its respective
properties or assets are bound, or (iii) to my knowledge, result in a violation
of any federal or state order, judgment or decree applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries are bound or affected, except, in all cases, for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.
3.    There is no action, suit, claim, investigation or proceeding pending or,
to my knowledge, threatened against the Company or any Subsidiary which
questions the validity of the Purchase Agreement or the transactions
contemplated thereby or any action taken or to be taken pursuant thereto. Except
as set forth in the Commission Documents, there is no action, suit, claim,
investigation or proceeding pending or, to my knowledge, threatened, against or
involving the Company, any Subsidiary or any of their respective properties or
assets and which, if determined adversely to the Company or any such Subsidiary,
would have a Material Adverse Effect.
4.    Nothing has come to my attention that causes me to believe that the
Registration Statement, at the time it became effective (and at each deemed
effective date with respect to the Investor pursuant to Rule 430B(f)(2)), and as
of the date hereof, together with the Commission Documents incorporated by
reference therein, at such time and as of the date hereof, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
that the Prospectus, as of its date and as of the date hereof, together with the
Commission Documents incorporated by reference therein, at that date and as of
the date hereof, and each Issuer Free Writing Prospectus, on the date of its
first use, contained an untrue statement of a material fact or omitted to state
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made,

 



--------------------------------------------------------------------------------




not misleading; it being understood that I express no belief with respect to the
financial statements, the notes and schedules thereto, other financial data, or
exhibits included in, incorporated by reference in, or omitted from, the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus.






--------------------------------------------------------------------------------




FORM OF OPINION “BRING DOWN” OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 6.3(xii) OF THE COMMON STOCK PURCHASE AGREEMENT DATED AS OF AUGUST 7,
2015 BETWEEN GLOBALSTAR, INC. AND TERRAPIN OPPORTUNITY, L.P.
[Company Counsel’s Letterhead]
1.    Assuming that (i) the Company was a “well known seasoned issuer” (as
defined in Rule 405 under the Securities Act) as of the date of the filing of
the Registration Statement and (ii) the Company has not received from the
Commission any notice pursuant to Rule 401(g)(2) under the Securities Act
objecting to the use of the automatic shelf registration form, the Registration
Statement became effective upon filing with the Commission on July 31, 2015
pursuant to Rule 462 under the Securities Act. With your consent, based solely
on a telephonic confirmation by a member of the Staff of the Commission on
[________], 2015, no stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities Act and no proceedings therefor
have been initiated by the Commission. Any required filing of the Prospectus and
a Prospectus Supplement with the Commission pursuant to Rule 424(b) under the
Securities Act has been made in the manner and within the time period required
by Rule 424(b) (without reference to Rule 424(b)(8)) under the Securities Act.
Any other material required to be filed by the Company pursuant to Rule 433(d)
under the Securities Act has been filed with the Commission within the
applicable time periods prescribed for such filings by Rule 433 under the
Securities Act.
2.    Based on our inquiry of the Company’s [______________], no facts have come
to our attention that cause us to believe that any of the opinions expressed in
our opinion letter to you dated August [____], 2015 are not true and correct as
of the date hereof.
In addition, we have participated in conferences with officers and other
representatives of the Company and representatives of the independent registered
public accounting firm for the Company, at which the contents of the
Registration Statement, the Prospectus and each Prospectus Supplement, and the
Commission Documents incorporated by reference therein, and each Issuer Free
Writing Prospectus and related matters were discussed and, although we are not
passing upon, and do not assume any responsibility for, the accuracy,
completeness or fairness of the statements contained or incorporated by
reference in the Registration Statement, the Prospectus, each Prospectus
Supplement, or the Commission Documents incorporated by reference therein, and
each Issuer Free Writing Prospectus and have not made any independent check or
verification thereof, during the course of such participation, no facts came to
our attention that caused us to believe that the Registration Statement, at the
time it became effective (and at each deemed effective date with respect to the
Investor pursuant to Rule 430B(f)(2)), and as of the date hereof, together with
the Commission Documents incorporated by reference therein, at such time and as
of the date hereof, contained an untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus, as of its date and as
of the date hereof, together with the Commission Documents incorporated by
reference therein, at that date and as of the date hereof, and each Issuer Free
Writing Prospectus, on the date of its first use, contained an untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances under which

 



--------------------------------------------------------------------------------




they were made, not misleading; it being understood that we express no belief
with respect to the financial statements, the notes and schedules thereto, other
financial data, or exhibits included in, incorporated by reference in, or
omitted from, the Registration Statement, the Prospectus or any Issuer Free
Writing Prospectus.






--------------------------------------------------------------------------------




FORM OF OPINION “BRING DOWN” OF IN-HOUSE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 6.3(xii) OF THE COMMON STOCK PURCHASE AGREEMENT DATED AS OF AUGUST 7,
2015 BETWEEN GLOBALSTAR, INC. AND TERRAPIN OPPORTUNITY, L.P.
[Company Letterhead]
1.    No facts have come to my attention that cause me to believe that any of
the opinions expressed in my opinion letter to you dated August [___], 2015 are
not true and correct as of the date hereof.
2.    Nothing has come to my attention that causes me to believe that the
Registration Statement, at the time it became effective (and at each deemed
effective date with respect to the Investor pursuant to Rule 430B(f)(2)), and as
of the date hereof, together with the Commission Documents incorporated by
reference therein, at such time and as of the date hereof, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
that the Prospectus, as of its date and as of the date hereof, together with the
Commission Documents incorporated by reference therein, at that date and as of
the date hereof, and each Issuer Free Writing Prospectus, on the date of its
first use, contained an untrue statement of a material fact or omitted to state
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that I express no belief with respect to the financial statements, the notes and
schedules thereto, other financial data, or exhibits included in, incorporated
by reference in, or omitted from, the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

 

